As filed with the Securities and Exchange Commission on August 28, 2012 Registration No. 333-182474 United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NEXT FUEL, INC. (Exact name of registrant as specified in its charter) Nevada 32-2305768 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 122 North Main Street, Sheridan, WY 82801(307) 674-2145 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices and agent for service) Copies to: James F. Verdonik, Esq. Ward and Smith, P. A. 5430 Wade Park Boulevard, Suite 400 Raleigh, NC27607 (919)277-9100 Table of Contents Approximate date of commencement of proposed sale to public: as soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earliest effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer. o Accelerated Filer. o Non-accelerated filer. o Smaller reporting company. x Table of Contents CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (2) Amount of registration fee (2)(3) Common Stock(1) 980,000 $ 3.50 $ 8,330,000 $ 218.62 (1) Represents an aggregate of (i) 2,380,000 shares of common stock being registered for resale on behalf of the selling stockholders of such securities and (ii) pursuant to Rule 416 under the Securities Act, an indeterminate number of shares of common stock that are issuable upon stock splits, stock dividends, recapitalizations or other similar transactions affecting the shares of the selling stockholder. (2) Estimated solely for the purpose of determining the registration fee pursuant to Rule 457 promulgated under the Securities Act of 1933, as amended.Share price determined based upon the average of the high and low reported prices on the OTCBB ($3.50 and $3.50 respectively) on June 25, 2012, and an aggregate of 980,000 shares of common stock. (3) Pursuant to Rule 429 promulgated under the Secutities Act of 1933 the amount of the registration fee does not include $736 of the registration fee that was previously paid for 1,400,000 shares registered pursuant to Registration Statement on Form S-1 No. 333-175466 declared effective October 28, 2011. All of the foregoing shares remain unsoldto the close of business onAugust 27, 2012. This Registration Statement, which is a new Registration Statement, also constitutes Post-Effective Amendment No. 1 to our Registration Statement on Form S-1 (No. 333-175466), which was declared effective on October 28, 2011.Such Post-Effective Amendment No. 1 shall hereafter become effective concurrently with the effectiveness of this Registration Statement and in accordance with Section 8 (c) of the Securities Act of 1933.Pursuant to Rule 429 under the Securities Act of 1933, the prospectus filed as a part of this Registration Statement also constitutes a prospectus for our Registration Statement on Form S-1 (No. 333-175466).The 1,400,000 shares of Common Stock remaining unsold from Registration Statement on Form S-1 (No. 333-175466) will be combined with the 980,000 shares of Common Stock to be registered pursuant to this Registration Statement to enable an aggregate of 2,380,000 shares of Common Stock to be offered pursuant to the combined prospectus. Next Fuel, Inc. hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this prospectus is not complete and may be changed without notice. The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and Next Fuel, Inc. and the selling stockholders are not soliciting offers to buy these securities, in any state where the offer or sale of these securities is not permitted. Subject to completion, dated August 28, 2012 NEXT FUEL, INC. 2,380,000 shares of Common Stock This prospectus relates to 2,380,000 shares of common stock of Next Fuel, Inc. which may be offered by the selling stockholders for their own account.We are paying the expenses incurred in registering the shares, but all selling and other expenses incurred by the selling stockholders will be borne by the selling stockholders. The shares of common stock being offered by the selling shareholders pursuant to this prospectus are “restricted securities” under the Securities Act of 1933, as amended (the “Securities Act”), before their sale under this prospectus. This prospectus has been prepared for the purpose of registering these shares of common stock under the Securities Act to allow for a sale by the selling stockholders to the public without restriction. Each of the selling stockholders and the participating brokers or dealers may be deemed to be an “underwriter” within the meaning of the Securities Act, in which event any profit on the sale of shares by such selling stockholder, and any commissions or discounts received by the brokers or dealers, may be deemed to be underwriting compensation under the Securities Act. Our common stock is quoted on the Over-the-Counter Bulletin Board ("OTCQX") under the symbol “NXFI.” OnAugust 26, 2012, the last reported sale price of our common stock was $3.35 per share. Investing in our common stock involves a high degree of risk. Please carefully consider the “Risk Factors” beginning on page 10of this prospectus before making an investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is August 28, 2012. Table of Contents TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 1 SUMMARY 5 RISK FACTORS 6 MARKET FOR OUR COMMON STOCK 24 USE OF PROCEEDS 25 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 BUSINESS 31 MANAGEMENT 38 EXECUTIVE COMPENSATION 41 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 46 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 49 DESCRIPTION OF SECURITIES 52 SELLING STOCKHOLDERS 53 PLAN OF DISTRIBUTION 54 EXPERTS 55 LEGAL MATTERS 55 WHERE YOU CAN FIND MORE INFORMATION 55 SIGNATURES 64 EXHIBITS INDEX 65 We have not authorized any dealer, salesperson or other person to give any information or represent anything not contained in this prospectus. You should not rely on any unauthorized information. This prospectus does not offer to sell or buy any shares in any jurisdiction in which it is unlawful. The information in this prospectus is current as of the date on the cover. You should rely only on the information contained or incorporated by reference in this prospectus. FORWARD-LOOKING STATEMENTS This prospectus includes “forward-looking statements” as defined by the Securities and Exchange Commission, or SEC. All statements, other than statements of historical facts, included in this prospectus that address activities, events or developments that we expect, believe or anticipate will or may occur in the future are forward-looking statements. These forward-looking statements are based on assumptions which we believe are reasonable based on current expectations and projections about future events and industry conditions and trends affecting our business. However, whether actual results and developments will conform to our expectations and predictions is subject to a number of risks and uncertainties that, among other things, could cause actual results to differ materially from those contained in the forward-looking statements, including without limitation the Risk Factors set forth herein, including the following: 1 Table of Contents I. Risks associated with our financial condition. If we fail to begin to generate sufficient revenue during the next year, we expect we will need to obtain funds from additional financings or other sources for our business activities. If we do not receive these funds, we would need to reduce, delay or eliminate some of our expenditures. We have only limitedoperating history that you can use to evaluate an investment in us, and the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays that we may encounter because we are a small company.As a result, we may not be profitable and we may not be able to generate sufficient revenue to develop as we have planned. Ourlicenseagreements require us to pay expenses before we will generate revenue. We may not be successful in enforcing the long-term payment obligations we seek. We expect to utilize intermediaries and partners in the countries in which we operate, which may require us to grant exclusive rights and share substantial revenue with such intermediaries and partners. II.Risks associated with our technology and services. We expect that commercial development and operations of projects of our clients will be subject to risks of delay and cost overruns, which will delay and decrease our revenue. Our technology has not been tested in commercial projects.We might not successfully develop and implement our technology in commercial-scale operations. Our clients may operate their projects in ways that adversely affect the amount of gas generated utilizing our technology which would adversely affect the amount of revenue we generate, as well as our ability to attract new clients. We may not have enough insurance to cover all of the risks we face. We may not be able to develop a market for our technology, which will most likely cause our stock price to decline. Our business, including results of operations and reputation, could be adversely affected by process safety and product stewardship issues. The development projects our clients operate utilizing our technology may result in short to mid-term accumulations in coal seam formation water, which might deteriorate ground water quality.Public and regulatory reaction might adversely impact our business, whether or not there is any scientific basis for environmental or health concerns. Gas produced in projects that utilize our technology may consist of both methane and a minor fraction of carbon dioxide, which may need further scrubbing to reach market gas quality, which would increase the project's operating expenses thereby making our technology less attractive to project operators. Our lack of diversification will increase the risk of an investment in us. 2 Table of Contents Confidentiality agreements with employees and others may not adequately prevent disclosures of trade secrets and other proprietary information. III.Risks associated with our market, customers and partners. Many of our competitors have significantly more resources than we do, and technologies developed by competitors could become more commercially successful than ours or render our technologies obsolete. If prices or margins for coal, biomass, nuclear, wind, solar and other energy sources that compete with natural gas decrease, projects that utilize our technology may not be economical. We will depend on strategic relationships with site owners, engineering companies, and other industry participants.If we are not successful in entering into and achieving the benefits of these relationships, this could negatively impact our business. Natural gas prices are highly volatile and lower prices will negatively affect our financial condition, planned capital expenditures and results of operations. Our licensees must acquire gas rights from third parties.It is impossible for us to predict our future revenues, if any, from our license agreements. Our licensees have made no commitment (or minimal commitment for the size of the territory) to us about the size of the gas fields they will acquire or the pace of acquisition and deployment of our technology. We have granted exclusive licenses for China and Mongolia that will preclude us from working with other licensees who may gave greater ability to commercialize our technology in the licensed territories and generate greater revenue for us. As the initial gas fields where our technology is used over time cease to be capable of producing gas, our annual license fee will be reduced. Our revenue from licensees will depend on the price of natural gas over the term of our agreements, which we are unable to predict. Although our agreements with licensees gives us audit rights, we also anticipate difficulty tracking the amount of revenue we may be owed by licensee, because they operate in remote locations to which wemay not have access. IV.Risks associated with our shareholders, officers, directors and employees Our success depends on the performance of our executive officers and key personnel, the loss of who would disrupt our business operations. We have limited management and staff and will be dependent upon partnering arrangements. We will need additional specialized personnel to implement our business plan.As energy demand grows, these personnel may become more difficult to recruit and retain. Insiders have substantial control over the combined company and could delay or prevent a change in corporate control, including a transaction in which the combined company’s stockholders could sell or exchange their shares for a premium. We have entered into a license agreement with the affiliate of aninvestor, Mr. Guangwei Guo, who is also a member of our Board of Directors.Our business may suffer because of inherent conflicts of interest with our investors. 3 Table of Contents V.Risks associated with Regulatory Matters that affect our business. We and our prospective coal to gas clients are subject to extensive laws relating to the protecting the environment.These laws may increase the cost of operating projects that utilize our technology or affect demand for the gas these projects will produce. Terrorist threats and U.S. military actions could result in a material adverse effect on our business. If we are unable to obtain and maintain protection for the intellectual property relating to our technology and services, the value of our technology and services will be adversely affected. If we are unable to protect the confidentiality of our proprietary information and know-how, the value of our technology and services could be adversely affected. If we infringe or are alleged to infringe intellectual property rights of third parties, it will adversely affect our business. We could have potential indemnification liabilities to licensees relating to the operation of projects gas generation that utilize our technology or intellectual property disputes. Changes in government policies and laws could adversely affect our financial results. Legislative and regulatory initiatives related to global warming and climate change could have an adverse effect on our operations and the demand for oil and natural gas. We are subject to numerous laws and regulations that can adversely affect the cost, manner or feasibility of doing business. Our operations may incur substantial expenses and resulting liabilities from compliance with environmental laws and regulations. VI.Risks associated with our securities. Compliance with regulations governing public company corporate governance and reporting is uncertain and expensive.Recent changes in our business are likely to increase our compliance costs and the amount of management time required. As a result of being a public company, we are obligated to develop and maintain proper and effective internal control over financial reporting and are subject to other requirements that will be burdensome and costly. We may not timely complete our analysis of our internal control over financial reporting, or these internal controls may not be determined to be effective, which could adversely affect investor confidence in our company and, as a result, the value of our common stock. Any issuance of shares of our common stock or senior securities in the future could have a dilutive effect on the value of our existing stockholders’ shares. Future sales of restricted shares could decrease the price a willing buyer would pay for shares of our common stock and impair our ability to raise capital. Rule 144 became available for the re-sale into the public market of up to 5,075,500 shares of our Common Stock that are not subject to lock-up agreements.This may cause sales of our stock in the public market to increase which may adversely affect the market price of our stock. 4 Table of Contents Contractual prohibitions on the sale of 5,410,000 shares of our Common Stock will begin to expire onOctober 31, 2012 after which the shares can be sold in limited amounts each month for one year at which time all re-sale restrictions other than those required by securities laws will terminate.This may cause sales of our stock in the public market to increase which may adversely affect the market price of our stock. We could be required to pay liquidated damages to the selling stockholders if we fail to maintain the effectiveness of this registration statement. State securities laws may limit secondary trading, which may restrict the states in which and conditions under which you can sell the shares offered by this prospectus. Our Common Stock Is A “Penny Stock,” And Compliance With Requirements For Dealing In Penny Stocks May Make It Difficult For Holders Of Our Common Stock To Resell Their Shares. If the estimates that we make, or the assumptions upon which we rely, in preparing our financial statements prove inaccurate, our future financial results may vary from expectations.Failure to meet expectations may decrease the market price of our securities If significant business or product announcements by us or our competitors cause fluctuations in our stock price, an investment in our stock may suffer a decline in value. There low trading volume of our Common Stock in the public market for our shares and we cannot assure you that an active trading market or a specific share price will be established or maintained. Securities analysts may not initiate coverage of our shares or may issue negative reports, which may adversely affect the trading price of the shares. Because our stock is thinly traded and out market capitalization is low, we may not be able to attract the attention of major brokerage firms or institutional investors. Because we do not anticipate paying any cash dividends on our capital stock in the foreseeable future, capital appreciation, if any, will be your sole source of gain. SUMMARY Overview of Our Business Next Fuel, Inc. (OTC BB: NXFI), sometimes referred to in this prospectus as “we,” “us,” “our”, "the Company" or “Next Fuel,” purchasedcertain technology and intellectual property useful in extracting natural gas from coal (the "Coal-to-Gas" or "CTG") Technology from five individuals (the "Sellers") pursuant to a Technology and Intellectual Property Purchase Agreement dated as of March 28, 2011 (the "Technology Purchase Agreement").Four of the five individuals who developed the acquired technology and intellectual property joined the Company as officers and employees.Our current business, which we began pursuing after our acquisition of that technology, is based on the acquired Coal-to-Gas Technology. Our principal office and mailing address is located at 122 North Main Street, Sheridan, Wyoming 82801 and our telephone number is (307) 674-2145. We develop and commercialize innovative technologies associated with renewable energy, such as unconventional natural gas production from lower grade coal, lignite, oil shale and other carbonaceous deposits.We refer to this generally as Coal-to-Gas Technology. We are a technology provider and service company that assists owners of natural gas production resources to increase the efficiency of their operations by providing CTG technology and technical support services utilizing our CTG technology.We do not plan to own or develop natural gas production projects. 5 Table of Contents We focus on "natural gas" that is a byproduct of microorganisms interacting with dissolved bioamenable carbon compounds in coal beds.Our CTG Technology maximizes these natural processes to enable owners of carbonaceous deposits, like coal and lignite, to enhance and resume commercial scale natural gas production from declining and/or depleted coal bed natural gas (CBNG) wells and/or initiate and sustain biogenic methane production in coal and other carbon formations in which native microorganisms are active. The Offering The shares offered hereby consist of 2,380,000 shares owned by investors who acquired their shares from us in offerings that were exempt from registration under the Securities Act of 1933.The investors will receive all the proceeds of sale of their shares.We will not receive any of the proceeds of sale.See "Selling Stockholders" and "Plan of Distribution" for additional information about the selling stockholders and the offering. RISK FACTORS The description of our business section and other parts of this Prospectus contain forward-looking statements that involve risks and uncertainties. Our actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such a difference include, but are not limited to, those described below. You should carefully consider the risk factors listed below, together with all of the other information included in this Prospectus, before investing in our common stock.The risks and uncertainties described below encompass many of the risks that could affect our business and the value of our stock. Not all risks and uncertainties are described below.Risks that we do not know about could arrive and issues we now view as minor could become more important.If any of the following risks actually occur, our business, financial condition or results of operations could be materially and adversely affected.In that case, the trading price of our common stock could decline and you may lose all or part of your investment. We have organized these risk factors into the following categories below. ● our financial condition; ● our technology and services; ● our market, customers and partners; ● our shareholders, officers, directors and employees; ● regulatory matters that affect our business; and ● our securities. I. Risks associated with our financial condition. If we fail to begin to generate sufficient revenue during the next year, we expect we will need to obtain funds from additional financings or other sources for our business activities. If we do not receive these funds, we would need to reduce, delay or eliminate some of our expenditures. As of June 30, 2012, we had$3,598,260 in cash and cash equivalents and$168,853 of liabilities. We expect our cash resources will be sufficient to fund operations for the next twelve months. If we fail to begin to generate sufficient revenue after that period, we expect we will need to raise additional capital to accomplish our business plan through debt or equity financing, joint ventures, license agreements, sale of assets, as well as various other financing arrangements.If we obtain additional funds by issuing equity securities, dilution to stockholders may occur.In addition, preferred stock could be issued without stockholder approval and the terms could include dividend, liquidation, conversion, voting and other rights more favorable than the rights of the holders of our common stock.If we obtain funds through debt financing, it may involve agreements that include covenants limiting or restricting our ability to take certain actions, such as incurring additional debt, making capital expenditures or declaring dividends.There can be no assurance as to the availability or terms upon which such financing and capital might be available. 6 Table of Contents There can be no assurance that we will be able to raise the additional capital from third parties on terms acceptable to us or to fund the additional capital requirements internally. If adequate funds are not available, we may be required to reduce, delay or eliminate expenditures for our future project and R&D development and other activities, or seek to enter into a business combination transaction with or sell assets to another company.We could also be forced to license to third parties the rights to commercialize additional products or technologies that we would otherwise seek to develop ourselves.The transactions outlined above may not be available to us when needed or on terms acceptable or favorable to us. We have only limited operating history that can be used to evaluate an investment in us, and the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays that we may encounter because we are a small company.As a result, we may not be profitable and we may not be able to generate sufficient revenue to develop as we have planned. We began to conduct our business operations in April 2011 and have no customers or contracts that generate substantial revenue.If we cannot generate revenue, we may have to alter or delay implementing our plan of operations.We will require additional financing which may require the issuance of additional shares that will dilute the ownership held by our stockholders.We will require significant financing to implement our current business strategy and our inability to obtain such financing could prohibit us from executing our business plan and cause us to slow down our expansion of operations. Our license agreements require us to pay expenses before we will generate revenue. Our license agreements require us to pay expenses before we will generate revenue.Until we begin generating revenue, we will depend totally on capital raising to fund our operations. We may not be successful in enforcing the long-term payment obligations we seek. Our revenue generation model is to enter into agreements that provide for long-term revenues from the gas fields in which customers deploy our technology.Customers may employ a variety of strategies to eliminate or reduce the revenue we generate.We cannot limit the benefits of our technology to legal boundaries of land owned by licensees who enter into contracts with us, because we cannot control the flow of the ground water into which our materials flow.These payment avoidance strategies may include deploying our technology in areas that benefit nearby property owners, or selling property to persons who are not under a contractual obligation to pay us.Since initially most of our operations are likely to be outside the United States, we may not be able to enforce our rights against people who benefit from our technology. We expect to utilize intermediaries and partners in the countries in which we operate, which may require us to grant exclusive rights and share substantial revenue with such intermediaries and partners. We expect the intermediaries and partners we intend to use in different countries will demand exclusivity and other rights which will limit our ability to do business without them and that we will have to share substantial revenue opportunities with such intermediaries and partners. 7 Table of Contents II.Risks associated with our technology and services. We expect that commercial development and operations of projects of our clients will be subject to risks of delay and cost overruns, which will delay and decrease our revenue. We anticipate our revenue will be primarily derived from a percentage of sales of gas from the resource projects we assist others to develop or payments for volumes of gas deposits our licensees drill.Many factors beyond our control affect the development and operation of projects by our clients.Development and operations of projects will be subject to substantial risks of delay or cost overruns.Delays in development or operation of the projects could directly adversely impact both the timing and amount of revenue we generate. Our technology has only recently been deployed in commercial projects.We might not successfully develop and implement our technology in large commercial-scale operations. Most of our testing has occurred in the laboratory with only a small amount of field testing and commercial deployment having been conducted.Commercial scale operations may involve factors of which we are not aware that impede implementation of our technology and that result in lower gas production than we expect based on our limited testing.We may never successfully develop and implement our technology in wide spreadcommercial-scale operations, and as a result, our business, financial condition and results of operations would be materially adversely affected. Our clients may operate their projects in ways that adversely affect the amount of gas generated utilizing our technology which would adversely affect the amount of revenue we generate, as well as our ability to attract new clients. We will not manage or implement overall operations in the projects in which our clients utilize our technology.Actions or omissions by our clients may result in lower gas production than we expect, which would adversely affect the amount of revenue we generate, as well as our ability it attract new clients.It is imperative that initial projects produce targeted gas generation results if we are to build our reputation in the industry.Consequently, we are particularly vulnerable to mistakes by our clients in the first several projects we undertake. We may not have enough insurance to cover all of the risks we face. We cannot insure fully against pollution, environmental and intellectual property infringement risks. The occurrence of an event not fully covered by insurance could have a material adverse effect on our financial condition and results of operations. We may not be able to develop a market for our technology, which will most likely cause our stock price to decline. The demand and price for our technology will be based upon the existence of markets for their utilization. The extent to which we may gain a share of our intended markets will depend, in part, upon the cost effectiveness and performance of our technology when compared to alternative products and services, which may be conventional or heretofore unknown.If the products and services of other companies provide more cost-effective alternatives or otherwise outperform our technology, the demand for our technology may be reduced resulting in lower revenue than we expect.Our success will depend upon market acceptance of our technology. Failure of our technology to achieve and maintain meaningful levels of market acceptance would materially and adversely affect our business, financial condition, results of operations and market penetration. This would likely cause our stock price to decline. Our business, including results of operations and reputation, could be adversely affected by process safety and product stewardship issues. Failure to appropriately manage safety, human health and environmental risks associated with our CTG technology and processes could adversely impact employees, communities, stakeholders, our reputation and results of operations.Public perception of the risks associated with our CTG technologies could impact its acceptance and influence the regulatory environment in which we operate.Issues could be created by events outside of our control, including natural disasters, severe weather events and acts of sabotage. 8 Table of Contents The development projects our clients operate utilizing our technology may result in short to mid-term accumulations in coal seam formation water, which might deteriorate ground water quality.Public and regulatory reaction might adversely impact our business, whether or not there is any scientific basis for environmental or health concerns. We implement our technology by injecting into in ground carbonaceous deposits and circulating mineral salts as amendments for the stimulation of microbial pathways to make methane.If the injection dosage is excessive and the post-production abatement is inadequate, unconsumed amendments may accumulate and diffuse in the coal seam formation water.Similarly, some unmetabolized coal constituents may be released into the formation water, increasing its level of total dissolved solids.Ground water purity is an increasing public and regulatory concern.Our technology may become confused with other more harmful techniques utilized by competitors.Public perception and regulatory reaction might adversely impact our business, whether or not there is any scientific basis for environmental or health concerns. Gas produced in projects that utilize our technology may consist of both methane and a minor fraction of carbon dioxide, which may need further scrubbing to reach market gas quality, which would increase the project's operating expenses thereby making our technology less attractive to project operators. We expect small amounts of carbon dioxide will be generated in the microbial pathways involved in methane generation.Although coal seams have preferential sorption for carbon dioxide (which can also be reduced back to methane by specific groups of microbes), residual CO2 may still exist in the product gas.If its concentration exceeds the market standard, additional processing such as scrubbing will need to be done, increasing the gas production cost.Such additional expense would make our technology less attractive to project operators. Our lack of diversification will increase the risk of an investment in us. Our current business focus is on the licensing of technology to accelerate the production of coalbed methane gas. Larger companies have the ability to manage their risks by diversification. However, we currently lack significant diversification, in terms of both the nature and geographic scope of our business. As a result, we will likely be impacted more acutely by factors affecting our industry than we would if our business was more diversified, increasing our risk profile. Such factors include fluctuations in prices of natural gas, natural disasters, restrictive governmental regulations, transportation capacity constraints, weather, curtailment of production or interruption of transportation. Confidentiality agreements with employees and others may not adequately prevent disclosures of trade secrets and other proprietary information. We rely in part on trade secret protection to protect our confidential and proprietary information and processes. However, trade secrets are difficult to protect. We have taken measures to protect our trade secrets and proprietary information, but these measures may not be effective. We have entered into employment and other agreements with several key employees, which include non-competition and confidentiality obligations.Such obligations may be difficult or impossible to enforce under applicable laws, or we may not have adequate remedies for any resulting losses. Costly and time-consuming litigation could be necessary to enforce and determine the scope of our proprietary rights, and failure to obtain or maintain trade secret protection could adversely affect our competitive business position. III.Risks associated with our market, customers and partners. Many of our competitors have significantly more resources than we do, and technologies developed by competitors could become more commercially successful than ours or render our technologies obsolete. Development and commercialization of coal to gas and related production techniques is highly competitive.Other technologies could become more commercially successful than ours. Our technology is a refinement of basic science that has been used by several companies in gas development projects over the past 60years.Our competitors include major integrated energy companies, as well as independent technology providers that have developed or are developing competing technologies. These companies typically have significantly more resources than we do. 9 Table of Contents As our competitors continue to develop competing technologies, one or more of our current technologies could become obsolete.Our ability to create and maintain technological advantages is critical to our future success.As new technologies develop, we may be placed at a competitive disadvantage forcing us to implement new technologies at a substantial cost.We may not be able to successfully develop or expend the financial resources necessary to acquire or develop new technology. If prices for coal, biomass, nuclear, wind, solar and other energy sources that compete with natural gas decrease, projects that utilize our technology may not be economical. Because the gas produced by projects utilizing our technology are expected to compete in markets with other energy products, decreases in prices for competing energy products could adversely affect the operating results of projects that utilize our technology.Factors that could cause changes in the prices and availability of competing energy sources include: government subsidies and regulation, weather patterns, increases in drilling, political conditions, foreign exchange rates, pipeline availability and prices and general economic conditions. We will depend on strategic relationships with site owners, engineering companies, and other industry participants.If we are not successful in entering into and achieving the benefits of these relationships, this could negatively impact our business. We believe that the establishment of strategic partnerships will greatly benefit the growth of our business, and we intend to seek out and enter into strategic alliances.We may not be able to enter into these strategic partnerships on commercially reasonable terms, or at all. Even if we enter into strategic alliances, our partners may not fulfill their obligations or otherwise prove advantageous to our business. Our inability to enter into new relationships or strategic alliances could have a material and adverse effect on our business. Natural gas prices are highly volatile and lower prices will negatively affect our financial condition, planned capital expenditures and results of operations. Our revenues, operating results, profitability and future rate of growth depend primarily upon the payments we expect to receive from licensees for the natural gas they produce using our Coal-to-Gas Technology. Prices also affect the amount of cash flow available for operating expenses and our ability to borrow money or raise additional capital.A significant decline in the prices of natural gas could adversely affect our financial position, financial results, cash flows, access to capital and ability to grow. Historically, the markets for natural gas have been volatile. These markets will likely continue to be volatile in the future.The payments we expect to receive from licensees are likely to depend on numerous factors beyond our control.These factors include the following: ●changes in global supply and demand for oil and natural gas; ●the actions of the Organization of Petroleum Exporting Countries, or OPEC; ●the price and quantity of imports of foreign oil and natural gas; ●acts of war or terrorism; ●political conditions and events, including embargoes, affecting oil-producing activity; ●the level of global oil and natural gas exploration and production activity; ●the level of global oil and natural gas inventories; ●the availability of resources to deliver natural gas to market; ●weather conditions; ●technological advances affecting energy consumption; ●the price and availability of alternative fuels; and ●market concerns about global warming or changes in governmental policies and regulationsdue to climate change initiatives. We cannot predict future natural gas prices and such prices may decline further. 10 Table of Contents Our licensees must acquire gas rights from third parties.It is impossible for us to predict our future revenues, if any, from our license agreements. Our licensees must acquire gas rights from third parties.There is no assurance our licensees will be successful in acquiring gas rights from third parties or the amount of gas rights they are able to acquire.It is, therefore, impossible for us to predict our future revenues, if any, from our license agreements. Our licensees have made no commitment (or minimal commitment for the size of the territory) to us about the size of the gas fields they will acquire or the pace of acquisition and deployment of our technology. Although our licensees have committed to use commercially reasonable efforts to commercialize our technology in the licensed territory, our licensees have made no commitment (or minimal commitment for the size of the territory) to us about the size of the gas fields they will acquire or the pace of acquisition and deployment of our technology. Our licensee for China and Mongolia can continue to renew the exclusive license annually by adding only a small number of new Gas Generating Units each year.After the first year, our only remedy for failure to meet that target is to terminate the license. It is, therefore, impossible for us to predict our future revenues, if any, from our license agreements. We have granted exclusive licenses for China and Mongolia that will preclude us from working with other licensees who may gave greater ability to commercialize our technology in the licensed territories and generate greater revenue for us. We have granted exclusive licenses for China and Mongolia that will preclude us from working with other licensees who may gave greater ability to commercialize our technology in the licensed territories and generate greater revenue for us. As the initial gas fields where our technology is used over timecease to be capable of producing gas, our annual license fee will be reduced. As the initial gas fields where our technology is used over timecease to be capable of producing gas, our annual license fee from these fields will be reduced over time.Therefore, our aggregate revenue may decrease over time, if our licensees fail to continue to acquire new gas fields on which too utilize our technology Our revenue from licensees will depend on the price of natural gas over the term of our agreements, which we are unable to predict. Our revenue from licensees will depend on the price of natural gas over the term of our agreements where our royalties are calculated as a percentage of gas sales, as is the case with our licensee in Indonesia.We are unable to predict the future price of natural gas.The government of Indonesia currently regulates the price of natural gas.Therefore, natural gas prices for purposes of our revenue may be lower than world market prices.Our agreement with our licensee for China and Mongolia does not directly tie our revenue to the price of natural gas, but if natural gas prices fall over the term of this agreement, which we are unable to predict, the licensee is likely to reduce the number of Gas Generating Units, which would decrease the license fees we earn. Although our agreements with licensees gives us audit rights, we also anticipate difficulty tracking the amount of revenue we may be owed by licensee, because they operate in remote locations to which wemay not have access. Although our agreements with licensees gives us audit rights, we also anticipate difficulty tracking the amount of revenue we may be owed by licensees, because they operate in remote locations to which wemay not have access. We expect that it will be difficult to identify all the coal and other deposits where use of our technology may be creating natural gas.Further, the laws of the licensed territories (initially China, Mongolia and Indonesia) may limit our legal rights.Therefore, we may find it difficult to enforce our legal rights to revenue. 11 Table of Contents IV.Risks associated with our shareholders, officers, directors and employees Our success depends on the performance of our executive officers and key personnel, the loss of who would disrupt our business operations. We depend to a large extent on the performance of our executive officers, Robert H. Craig, our Chief Executive Officer, Mr. Song Jin, our President and Chief Operating Officer, and certain key personnel. Our ability to implement our business strategy may be constrained and the timing of implementation may be impacted if we are unable to attract and retain sufficient personnel.AtAugust 1, 2012, we hadseven full-time employees.We do not maintain “key person” life insurance policies on any of our employees.We have entered into employment and other agreements with all full-time employees, which include non-competition, confidentiality and inventions assignments obligations.Such obligations may be difficult or impossible to enforce under applicable laws. We have limited management and staff and will be dependent upon partnering arrangements. We hadseven full-time employees as ofAugust 1, 2012. We intend to use the services of independent consultants and contractors to perform various professional services, including legal, environmental, book keeping, accounting and tax services. We will also pursue alliances with partners to conduct field operations. Our dependence on third party consultants and service providers and partners creates a number of risks, including but not limited to: ● the possibility that such third parties may not be available to us as and when needed; and ● the risk that we may not be able to properly control the timing and quality of work conducted with respect to our projects. If we experience significant delays in obtaining the services of such third parties or poor performance by such parties, our results of operations and stock price could be materially adversely affected. We will need additional specialized personnel to implement our business plan.As energy demand grows, these personnel may become more difficult to recruit and retain. We will need to add the specialized key personnel to assist us to execute our business plan.As energy demand grows, these personnel may become more difficult to recruit and retain. It is possible that we will not be able to hire and retain such specialized personnel on acceptable terms. We will make every effort to recruit executives with proven experience and expertise as needed to achieve our plan. Insidershave substantial control over the company and could delay or prevent a change in corporate control, including a transaction in which the company’s stockholders could sell or exchange their shares for a premium. At August 22, 2012, Directors and executive officers beneficially owned, in the aggregate, 5,122,000 shares which includes 575,000 shares they can acquire pursuant to outstanding warrants, but does not include 813,000 shares owned by investors who are business associates of one of the members of our Board of Directors or were otherwise introduced to the Company by that Director or 100,000 shares owned by that Director's adult daughter.At August 22, 2012, the Company had 10,965,500 issued shares of Common Stock.If the warrants held by the Company's officers and directors were exercised, the officers and directors would own approximately 44.5% of the 11,520,500 outstanding shares of Common Stock.In addition, the Company's officers and directors have stock options to purchase 2,900,000 shares of Common Stock, none of which can be exercised within sixty days after August 22, 2012 and all of which are subject to vesting over time beginning in November 2012 or that vest upon the occurrence of certain events defined in the Company's 2012 Performance Bonus EquityPlan.As a result, our directors and executive officers, together with their affiliates, if acting together, have the ability to affect the outcome of matters submitted to stockholders for approval, including the election and removal of directors and any merger, consolidation or sale of all or substantially all of our assets.In addition, these persons, acting together, will have the ability to control our management and affairs.Accordingly, this concentration of ownership may harm the value of our common stock by: delaying, deferring or preventing a change in control; impeding a merger, consolidation, takeover or other business combination;or discouraging a potential acquirer from making an acquisition proposal or otherwise attempting to obtain control. 12 Table of Contents We have entered into a license agreement with the affiliate of aninvestor, Mr. Guangwei Guo, who is also a member of our Board of Directors.Our business may suffer because of inherent conflicts of interest with our investors. We have entered into a license agreement with the affiliate of aninvestor, who is also a member of our Board of Directors.This agreement grants the affiliate of our investor exclusive rights in the People's Republic of China and Mongolia, which we expect will be a primary market for our technology.Our business may suffer because of inherent conflicts of interest with our investors. V.Risks associated with Regulatory Matters that affect our business. We and our prospective Coal-to-Gas clients are subject to extensive laws relating to the protecting the environment.These laws may increase the cost of operating projects that utilize our technology or affect demand for the gas these projects will produce. If we, or our clients, violate any of the laws and regulations relating to the protection of the environment, we may be subject to substantial fines, criminal sanctions or third party lawsuits and may be required to incur substantial expenses or, in some extreme cases, curtail operations.Compliance with environmental laws and regulations, as well as with any requisite environmental permits, may cause delays and otherwise increase the costs of our clients operating gas development projects, and as a result, our business, financial condition and results of operations could be materially adversely affected. Changes in environmental laws and regulations occur frequently.Any changes may have a material adverse effect on our results of operations, competitive position, or financial condition.For instance, in response to studies suggesting that emissions of certain gases, commonly referred to as greenhouse gases and including carbon dioxide and methane, may be contributing to warming of the Earth’s atmosphere, the U.S. Congress is actively considering legislation, the U. S. Environmental Protection Agency is considering proposed regulations, and more than a dozen states have already taken legal measures to reduce emission of these gases, primarily through the planned development of greenhouse gas emission inventories and/or regional greenhouse gas cap and trade programs.Other countries already have enacted such legislation or regulations or are considering such legislation or regulations.New legislation or regulatory programs that restrict emissions of greenhouse gases could have an adverse affect on our operations depending on the extent to which they favor other energy sources over gas generated from coal. Terrorist threats and U.S. military actions could result in a material adverse effect on our business. Further acts of terrorism in the United States or elsewhere could occur.These developments and similar future events may cause instability in the world’s financial and insurance markets and could significantly increase political and economic instability in the geographic areas in which we may wish to operate.These developments could also lead to increased volatility in prices for crude oil, natural gas and the cost and availability of insurance. In addition, these developments could adversely affect our ability to access capital and to successfully implement projects currently under development. United States government regulations effectively preclude us from actively engaging in business activities in certain countries.These regulations could be expanded to cover countries where we may wish to operate in the future.These developments could subject the operations of our company to increased risks and, depending on their magnitude, could have a material adverse effect on our business. If we are unable to obtain and maintain protection for the intellectual property relating to our technology and services, the value of our technology and services will be adversely affected. Our success will depend in part on our ability to obtain and maintain protection for the intellectual property covering or incorporated into our technology and services.We may not be able to obtain patent rights relating to our technology or services.Even if issued, patents issued to us or licensed to us in the future may be challenged, narrowed, invalidated, held to be unenforceable or circumvented, which could limit our ability to stop competitors from marketing similar services or limit the length of term of patent protection we may have for our technology and services.Changes in either patent laws or in interpretations of patent laws in the United States and other countries may diminish the value of our intellectual property or narrow the scope of our patent protection. 13 Table of Contents Our patents also may not afford us protection against competitors with similar technology.Because patent applications in the United States and many other jurisdictions are typically not published until 18months after filing, or in some cases not at all, and because publications of discoveries in the scientific literature often lag behind actual discoveries, neither we nor our licensors can be certain that we or they were the first to make the inventions claimed in our or their issued patents or pending patent applications, or that we or they were the first to file for protection of the inventions set forth in these patent applications.If a third party has also filed a U.S.patent application covering our product candidates or a similar invention, we may have to participate in an adversarial proceeding, known as an interference, declared by the U.S.Patent and Trademark Office to determine priority of invention in the United States.The costs of these proceedings could be substantial and it is possible that our efforts could be unsuccessful, resulting in a loss of our U.S.patent position.In addition, patents generally expire, regardless of the date of issue, 20years from the earliest claimed non-provisional filing date. If we are unable to protect the confidentiality of our proprietary information and know-how, the value of our technology and services could be adversely affected. In addition to technology for which we have applied for patent protection, we rely upon unpatented proprietary technology, processes and know-how.We plan to produce the amendments we use in the Peoples Republic of China at a facility we will rent there utilizing our employees.We seek to protect our unpatented proprietary information in part by confidentiality agreements with our employees, consultants and third parties.These agreements may be breached and we may not have adequate remedies for any such breach.In addition, our trade secrets may otherwise become known or be independently developed by competitors.If we are unable to protect the confidentiality of our proprietary information and know-how, competitors may be able to use this information to develop technologies that compete with our technology, which could adversely impact our business. If we infringe or are alleged to infringe intellectual property rights of third parties, it will adversely affect our business. Our development and commercialization activities, as well as any technology candidates or services resulting from these activities, may infringe or be claimed to infringe one or more claims of an issued patent or may fall within the scope of one or more claims in a published patent application that may be subsequently issued and to which we do not hold a license or other rights.Third parties may own or control these patents or patent applications in the United States and abroad.These third parties could bring claims against us or our collaborators that would cause us to incur substantial expenses and, if successful against us, could cause us to pay substantial damages.Further, if a patent infringement suit were brought against us or our collaborators, we or they could be forced to stop or delay providing services or using the technology that is the subject of the suit. As a result of patent infringement or other similar claims or to avoid potential claims, we or our potential future collaborators may choose or be required to seek a license from a third party and be required to pay license fees or royalties or both.These licenses may not be available on acceptable terms, or at all.Even if we or our collaborators were able to obtain a license, the rights may be nonexclusive, which could result in our competitors gaining access to the same intellectual property.Ultimately, we could be prevented from commercializing our technology, or be forced to cease some aspect of our business operations, if, as a result of actual or threatened patent infringement claims, we or our collaborators are unable to enter into licenses on acceptable terms.This could harm our business significantly. There has been substantial litigation and other proceedings regarding patent and other intellectual property rights in the energy industries.In addition to infringement claims against us, we may become a party to other patent litigation and other proceedings.The cost to us of any patent litigation or other proceeding, even if resolved in our favor, could be substantial.Some of our competitors may be able to sustain the costs of such litigation or proceedings more effectively than we can because of their substantially greater financial resources.Uncertainties resulting from the initiation and continuation of patent litigation or other proceedings could have a material adverse effect on our ability to compete in the marketplace.Patent litigation and other proceedings may also absorb significant management time. 14 Table of Contents Many of our employees were previously employed at other energy companies, including our competitors or potential competitors.We try to ensure that our employees do not use the proprietary information or know-how of others in their work for us.However, we may be subject to claims that we or these employees have inadvertently or otherwise used or disclosed intellectual property, trade secrets or other proprietary information of any such employee’s former employer.Litigation may be necessary to defend against these claims and, even if we are successful in defending ourselves, could result in substantial costs to us or be distracting to our management.If we fail to defend any such claims, in addition to paying monetary damages, we may lose valuable intellectual property rights or personnel. We could have potential indemnification liabilities to licensees relating to the operation of projects gas generation that utilize our technology or intellectual property disputes. Our indemnification obligations could result in substantial expenses and liabilities to us if intellectual property rights claims were to be made against us or our licensees, or if our technology fails to operate as we represent to others.Generally we expect our commercial agreements will require us to indemnify the project operators, subject to certain limitations against specified losses relating to, among other things: use of any patent rights and technical information, environmental and other damage and such contractual performance guarantees as we may make. Changes in government policies and laws could adversely affect our financial results. We expect that sales outside the U.S. may constitute a large portion of our revenue.Our financial results could be affected by changes in trade, monetary and fiscal policies, laws and regulations, or other activities of U.S. and non-U.S. governments, agencies and similar organizations.These conditions include, but are not limited to, changes in a country’s or region’s economic or political conditions, trade regulations affecting production, pricing and marketing of products, local labor conditions and regulations, reduced protection of intellectual property rights in some countries, changes in the regulatory or legal environment, restrictions on currency exchange activities, burdensome taxes and tariffs and other trade barriers.International risks and uncertainties, including changing social and economic conditions as well as terrorism, political hostilities and war, could lead to reduced sales and profitability. Legislative and regulatory initiatives related to global warming and climate change could have an adverse effect on our operations and the demand for oil and natural gas. In December2009, the EPA determined that emissions of carbon dioxide, methane and other ‘‘greenhouse gases’’ present an endangerment to public health and the environment because emissions of such gases are, according to the EPA, contributing to warming of the earth’s atmosphere and other climatic changes. Based on these findings, the EPA has begun adopting and implementing regulations to restrict emissions of greenhouse gases under existing provisions of the Clean Air Act, or CAA.The EPA recently adopted two sets of rulesregulating greenhouse gas emissions under the CAA, one of which requires a reduction in emissions of greenhouse gases from motor vehicles and the other of which regulates emissions of greenhouse gases from certain large stationary sources, effective January2, 2011. The EPA has also adopted rulesrequiring the reporting of greenhouse gas emissions from specified large greenhouse gas emission sources in the United States, including petroleum refineries, on an annual basis, beginning in 2011 for emissions occurring after January1, 2010, as well as certain onshore oil and natural gas production facilities, on an annual basis, beginning in 2012 for emissions occurring in 2011. In addition, the United States Congress has from time to time considered adopting legislation to reduce emissions of greenhouse gases and almost one-half of the states have already taken legal measures to reduce emissions of greenhouse gases, primarily through the planned development of greenhouse gas emission inventories and/or regional greenhouse gas cap and trade programs.Most of these cap and trade programs work by requiring major sources of emissions, such as electric power plants, or major producers of fuels, such as refineries and gas processing plants, to acquire and surrender emission allowances. The number of allowances available for purchase is reduced each year in an effort to achieve the overall greenhouse gas emission reduction goal. 15 Table of Contents The adoption of legislation or regulatory programs to reduce emissions of greenhouse gases could require us to incur increased operating costs, such as costs to purchase and operate emissions control systems, to acquire emissions allowances or comply with new regulatory or reporting requirements.Any such legislation or regulatory programs could also increase the cost of consuming, and thereby reduce demand for, the oil, NGLs, and natural gas we produce.Consequently, legislation and regulatory programs to reduce emissions of greenhouse gases could have an adverse effect on our business, financial condition and results of operations. Finally, it should be noted that some scientists have concluded that increasing concentrations of greenhouse gases in the Earth’s atmosphere may produce climate changes that have significant physical effects, such as increased frequency and severity of storms, droughts, and floods and other climatic events. If any such effects were to occur, they could have an adverse effect on our financial condition and results of operations. We are subject to numerous laws and regulations that can adversely affect the cost, manner or feasibility of doing business. Our operations, and operations of licensees on which we expect our revenues will depend, are subject to extensive federal, state and local laws and regulations relating to the exploration, production and sale of oil and natural gas, and operating safety. Future laws or regulations, any adverse change in the interpretation of existing laws and regulations or our failure to comply with existing legal requirements may result in substantial penalties and harm to our business, results of operations and financial condition. We or our licensees may be required to make large and unanticipated capital expenditures to comply with governmental regulations, such as: ● land use restrictions; ● lease permit restrictions; ● drilling bonds and other financial responsibility requirements, such as plugging and abandonment bonds; ● spacing of wells; ● unitization and pooling of properties; ● safety precautions; ● operational reporting; and ● taxation. Under these laws and regulations, we could be liable for: ● personal injuries; ● property and natural resource damages; ● well reclamation cost; and ● governmental sanctions, such as fines and penalties. Our operations could be significantly delayed or curtailed and our cost of operations could significantly increase as a result of regulatory requirements or restrictions. We are unable to predict the ultimate cost of compliance with these requirements or their effect on our operations. It is also possible that a portion of our oil and gas properties could be subject to eminent domain proceedings or other government takings for which we may not be adequately compensated. Our operations may incur substantial expenses and resulting liabilities from compliance with environmental laws and regulations. Natural gas operations are subject to stringent federal, state and local laws and regulations relating to the release or disposal of materials into the environment or otherwise relating to environmental protection. These laws and regulations: ● require the acquisition of a permit before drilling commences; ● restrict the types, quantities and concentration of substances that can be released into the environment in connection with drilling and production activities; ● limit or prohibit drilling activities on certain lands lying within wilderness, wetlands and other protected areas; and ● impose substantial liabilities for pollution resulting from our operations. 16 Table of Contents Our failure or our licensees' failure to comply with these laws and regulations may result in: ● the assessment of administrative, civil and criminal penalties; ● incurrence of investigatory or remedial obligations; and ● the imposition of injunctive relief. Changes in environmental laws and regulations occur frequently and any changes that result in more stringent or costly waste handling, storage, transport, disposal or cleanup requirements could require us to make significant expenditures to reach and maintain compliance and may otherwise have a material adverse effect on our industry in general and on our own results of operations, competitive position or financial condition. Under these environmental laws and regulations, we could be held strictly liable for the removal or remediation of previously released materials or property contamination regardless of whether we were responsible for the release or contamination or if our operations met previous standards in the industry at the time they were performed. Our permits require that we report any incidents that cause or could cause environmental damages. VI.Risks associated with our securities. Compliance with regulations governing public company corporate governance and reporting is uncertain and expensive.Recent changes in our business are likely to increase our compliance costs and the amount of management time required. As a public company, we are required to file with the Securities and Exchange Commission, or SEC, annual and quarterly information and other reports that are specified in Section 13 of the Securities Exchange Act of 1934, as amended, (or the Exchange Act).We have incurred and will continue to incur significant legal, accounting, and other expenses that private companies do not incur.We incur costs associated with our public company reporting requirements and with corporate governance and disclosure requirements, including requirements under the Sarbanes-Oxley Act of 2002 (or Sarbanes-Oxley) and rules implemented by the SEC and the Financial Industry Regulatory Authority, or FINRA. We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time consuming and costly. As a result of being a public company, we are obligated to develop and maintain proper and effective internal control over financial reporting and are subject to other requirements that will be burdensome and costly. We may not timely complete our analysis of our internal control over financial reporting, or these internal controls may not be determined to be effective, which could adversely affect investor confidence in our company and, as a result, the value of our common stock. We are required to file with the Securities and Exchange Commission, or SEC, annual and quarterly reports and other information that are specified in Section 13 of the Securities Exchange Act of 1934, as amended, ("the Exchange Act"). We will also be required to ensure that we have the ability to prepare financial statements that are fully compliant with all SEC reporting requirements on a timely basis. In addition, we are subject to other reporting and corporate governance requirements, including the requirements of listing on the OTCBB, and if listed for continuing to remain listed on the OTCBB, and certain provisions of the Sarbanes-Oxley Act of 2002 and the regulations promulgated there under, which impose significant compliance obligations upon us. As a public company, we will be required to: ● Prepare and distribute periodic public reports and other stockholder communications in compliance with our obligations under the federal securities laws and OTCBB rules; ● create or expand the roles and duties of our board of directors and committees of the board; ● maintain a more comprehensive financial reporting and disclosure compliance functions; ● maintain an accounting and financial reporting department, including personnel with expertise in accounting and reporting for a public company; ● enhance and formalize closing procedures at the end of our accounting periods; 17 Table of Contents ● maintain an internal audit function; ● enhance our investor relations function; ● establish and maintain new internal policies, including those relating to disclosure controls and procedures; and ● involve and retain to a greater degree outside counsel and accountants in the activities listed above. These requirements entail a significant commitment of additional resources. We may not be successful in implementing these requirements and implementing them could adversely affect our business or results of operations. In addition, if we fail to implement the requirements with respect to our internal accounting and audit functions, our ability to report our results of operations on a timely and accurate basis could be impaired. Prior to the recent acquisition of technology and intellectual property, the only business we conducted was to seek acquisitions.That limited activity allowed us to minimize compliance costs and the complexity of compliance systems, including financial reporting and internal controls.We expect to incur substantially greater expenses and diversion of management’s time and attention from thedaily operations of the business, which is likely to increase our operating expenses andimpair our ability to achieve profitability. During 2011, we received comments from the staff of the Securities and Exchange Commission about prior year disclosures regarding internal controls over financial reporting.We have resolved the comments of the staff. We also recently restated our financial statements for the three months and six months ended March 31, 2012, because our controls did not operate effectively to ensure bonus compensation was accrued in the proper period. We are in the process of remediating this control. We expect the business we conduct based on the recently acquired technology and intellectual property will make past compliance efforts inadequate to meet future needs.Consequently, our new management will be required to reassess our internal control over financial reporting.To comply with these requirements, we have evaluated and tested and intend to continue to evaluate and test our internal controls. Where necessary, we have taken and will continue taking remedial actions, to allow management to report on (and when and as required, our independent auditors to attest to), our internal control over financial reporting. Any failure to develop or maintain effective internal control over financial reporting or difficulties encountered in implementing or improving our internal control over financial reporting could harm our operating results and prevent us from meeting our reporting obligations. Ineffective internal controls also could cause our stockholders and potential investors to lose confidence in our reported financial information, which would likely have a negative effect on the trading price of our common stock.In addition, investors relying upon this misinformation could make an uninformed investment decision, and we could be subject to sanctions or investigations by the SEC or other regulatory authorities, or to stockholder class action securities litigation. Any issuance of shares of our common stock or senior securities in the future could have a dilutive effect on the value of our existing stockholders’ shares. If we raise additional funds through the issuance of equity securities or debt convertible into equity securities, the percentage of stock ownership by our existing stockholders would be reduced.In addition, such securities could have rights, preferences, and privileges senior to those of our current stockholders, which could substantially decrease the value of our securities owned by them.Depending on the share price we are able to obtain, we may have to sell a significant number of shares in order to raise the necessary amount of capital.Our stockholders may experience dilution in the value of their shares as a result. Future sales of restricted shares could decrease the price a willing buyer would pay for shares of our common stock and impair our ability to raise capital. Our stock historically has been very thinly traded.Future sales of substantial amounts of our shares in the public market, or the appearance that a large number of our shares are available for sale, could adversely affect market prices prevailing from time to time and could impair our ability to raise capital through the sale of our securities. 18 Table of Contents At August 22, 2012, 10,965,500 shares of our common stock were issued and outstanding, an additional 575,000 shares may be issued upon the exercise of outstanding warrants and an additional 5,350,000 shares are reserved for issuance pursuant three compensation plans of which a total of 3,720,000shares are subject to outstanding options and 1,630,000 reserved shares are available for future grants.Addition information about stock options can be found in the Section of this Prospectus called "Executive Compensation." We have entered into lock-up agreements, which place restrictions on public re-sales of our shares, with our executive officers and investors. These lock-up agreements cover 6,390,000 shares of Common Stock they currently own, as well as 575,000 warrant shares. We have contractual obligations to register for re-sale 2,380,000 shares of our Common Stock.We expect other investors will require registration rights as well. These re-sale restrictions and registration obligations are described in the section of this Prospectus captioned "Certain Relationships and Related Transactions" and"Securities Ownership of Certain Beneficial Owners and Management." Certain other shares outstanding are "restricted securities" (as defined in Rule 144) that can only be re-sold under an applicable exemption from registration (including Rule 144), or pursuant to a registration statement. Rule 144 provides, in essence, that a non-affiliated person holding restricted securities for a period of six months in a reporting company may sell those securities in unsolicited brokerage transactions or in transactions with a market maker, in an amount equal to not less than one percent of our outstanding common stock every three months if the company has been reporting at least ninety days. Sales of unrestricted shares by our affiliates are also subject to the same limitation upon the number of shares that may be sold in any three-month period. Additionally, Rule 144 requires that an issuer of securities make available adequate current public information with respect to the issuer. Such information is deemed available if the issuer satisfies the reporting requirements of sections 13 or 15(d) of the Securities and Exchange Act of 1934 (the “Securities Exchange Act”) or of Rule 15c2-11 there under. Rule 144 also permits the termination of certain restrictions on sales of restricted securities by persons who were not affiliates of our company at the time of the sale and have not been affiliates in the preceding three (3) months. Such persons must satisfy a one (1) year holding period. There is no limitation on such sales and there is no requirement regarding adequate current public information. Investors should be awarethat sales under Rule 144, or pursuant to a Registration Statement filed under the Act, may have a depressive effect on the market price of our securities in any market that may develop for such shares. Rule 144 became available for the re-sale into the public market of up to 5,075,500 shares of our Common Stock that are not subject to lock-up agreements.This may cause sales of our stock in the public market to increase which may adversely affect the market price of our stock. Because more than one year has passed since we ceased to be a public shell company on April 1, 2011, Rule 144 has become available for the re-sale into the public market of up to 5,075,500 shares of our Common Stock that are not subject to lock-up agreements, which may cause sales of our stock into the public market to increase.Trading volume of our Common Stock has historically been very low.Any increase in sales in the public market is likely to decrease the market price of our Common Stock. Contractual prohibitions on the sale of 5,410,000 shares of our Common Stock will begin to expire onOctober 31, 2012 after which the shares can be sold in limited amounts each month for one year at which time all re-sale restrictions other than those required by securities laws will terminate.This may cause sales of our stock in the public market to increase which may adversely affect the market price of our stock. One-year contractual lock-up prohibitions on the re-sale of 5,410,000 shares of our Common Stock will expire on October 31, 2012 after which the shares can be re-sold in limited amounts each month for one year at which time all re-sale restrictions other than those required by securities laws will terminate.This may cause sales of our stock in the public market to increase.Trading volume of our Common Stock has historically been very low.Any increase in sales in the public market is likely to decrease the market price of our Common Stock. 19 Table of Contents After the one-year lock-up period for these shares expires on October 31, 2012, each shareholder who is a party to these agreements can sell during each calendar month beginning November 1, 2012 until October 31, 2013 up to the lower of (i) 8.5% of their shares that are subject to these agreements or (ii) the shareholder's pro rata share of the Average Weekly Volume (as described in the footnotes to the table below).Beginning on November 1, 2013, all contractual prohibitions on re-sale for these 5,410,000 shares terminate and the only restrictions on re-sale will be those required by securities laws, rules and regulations. The following table shows (i) the number of shares subject to different contractual lock-up and installment sale agreements, (ii) the dates lock-up prohibitions terminate, (iii) the periods following lock-up prohibition termination during which the numbers of shares that can be sold in any month is limited and (iv) the maximum numbers of shares sellable in any month under these agreements during the year after the lock-up prohibition terminates. Total Lock-Up Installment Sales Permitted Number of Shares Subject to Agreements Termination Date for Lock-up Period Installment Sale Period NumberShares sellable Each Month During Installment Sale Period Registration Rights Spring 2011 Technology Acquisition October 31, 2012 November 1, 2012 to October 31, 2013(6) 340,850 (7) (8) None Spring 2011 Investment October 31, 3012 November 1, 2012 to October 31, 2013 (6) 119,000 (7) Yes (9) Spring 2012 Investment Not Determined Not Determined 75,650 (7) Yes (9) Total Five persons sold technology to the Company during March of 2011, including Robert Craig, our Chief Executive Officer, Song Jin, our President, Robin Kindle, our Chief Financial Officer and two other persons.See Items 1.01 and 3.02 of a Current Report on Form 8-K filed with the Securities and Exchange Commission on April 1, 2011 for additional information about the 4,010,000 Spring 2011 Technology Acquisition shares, which is incorporated herein by reference. Mr. Guangwei Guo, a member of the Company's Board of Directors and two of his affiliates purchased 1,400,000 shares during April and May of 2011.See Item 2 of Part II of the Quarterly Report on Form 10-Q for the period ended March 31, 2011 filed with the Securities and Exchange Commission on May 14, 2011 for additional information about the Spring 2011 Investment shares,which is incorporated herein by reference. Mr. Guangwei Guo, a member of the Company's Board of Directors, purchased 500,000 shares during April of 2012 and sevenpersons introduced to the Company purchased an additional 480,000 during May of 2012.See Item 3.02 of Current Report on Form 8-Ks filed with the Securities and Exchange Commission on April 20, 2012 and June 8, 2012 for additional information about the Spring 2012 Investment shares,which is incorporated herein by reference. Includes 3,435,000 outstanding shares and 575,000 shares issuable upon exercise of the warrants.See Item 3.02 of a Current Report on Form 8-K filed with the Securities and Exchange Commission on April 20, 2012 for additional information, which is incorporated herein by reference. 20 Table of Contents See Item 3.02 of Current Report on Form 8-K filed with the Securities and Exchange Commission on April 20, 2012 for additional information about re-sale restrictions on these 980,000 Spring 2012 Investment shares, which is incorporated herein by reference. After the Installment Re-Sale Period ends on October 31, 2013, the shareholders are free to sell or otherwise transfer Spring 2011 Technology Acquisition shares and Spring 2011 Investmentshares without restriction, except any restrictions imposed by securities laws, rules and regulations. If the foregoing number of shares is higher than the average weekly reported volume of trading of the Company's shares on all national securities exchanges and/or reported through the automated quotation system of a registered securities association during the four calendar weeks that ended immediately prior to the beginning of the calendar month during which the sale occurs (the "Average Weekly Volume"), each seller who is a party to the lock-up and installment re-sale agreement may sell up to their pro rata share of the Average Weekly Volume.The pro rata share of any person under any agreement is the percentage derived by dividing (i) the number of shares that seller owns that are subject to that agreement by (ii) the total number of shares of all personsthat are subject to that agreement.Each separate agreement entitles the parties to that agreement to sell up to the Average Weekly Volume and if a seller has shares restricted under more than one such agreement their pro-rata share is calculated separately for each agreement.Therefore, for the three agreements described in the table, up to three times the Average Weekly Volume could be re-sold in any month.See Items 1.01 and 3.02 of a Current Report on Form 8-K filed with the Securities and Exchange Commission on April 1, 2011 for additional information about the 4,010,000 Spring 2011 Technology Acquisition shares, which is incorporated herein by reference.See Item 2 of Part II of the Quarterly Report on form 10-Q for the period ended March 31, 2011 filed with the Securities and Exchange Commission on May 14, 2011 for additional information about the 980,000 Spring 2011Investment shares, which is incorporated herein by reference.See Item 3.02 of a Current Report on Form 8-Ks filed with the Securities and Exchange Commission on April 20, 2012 and on June 8, 2012 for additional information about the 980,000 Spring 2012 Investment shares which is incorporated herein by reference. (8) Officers and employees of the Company entered into agreements in August of 2012 to sell an aggregate of 500,000 shares of the Company's Common Stock to Mr. Guo or his designees for $2.25 per share. In August of 2012 there was a closing for initial purchases of 50,000 of these shares. The agreement requires Mr. Guo to purchase the remaining 450,000 shares by November 30, 2012.Mr. Guo agreed to comply with the existing Lock-up Agreement and Installment Re-Sale Agreements the officers executed when they acquired the shares from the Company in April 2011.Therefore, this transaction did not result in any shares being released from Lock-up obligations. The officers also agreed not to re-sell additional shares into public markets until July 30, 2013, which resulted in delay of their right to sell the remaining Spring 2011 Technology Acquisition Shares they own in installments after expiration of the Lock-up Period. (9) The Registration Statement that includes this Prospectus covers re-sales of (i) the 1,400,000 Spring 2011 Investment Shares and (ii)the 980,000 Spring 2012 Investment Shares. We could be required to pay liquidated damages to the selling stockholders if we fail to maintain the effectiveness of this registration statement. We could default and accrue liquidated damages under registration rights agreements covering 2,380,000 shares of our common stock owned by the selling stockholders if we fail to maintain the effectiveness of a this registration statement as required in the agreements.In such case, we would be required to pay monthly liquidated damages as specified in the registration rights agreement. State securities laws may limit secondary trading, which may restrict the states in which and conditions under which you can sell your shares. Secondary trading in common stock registered for re-sale will not be possible in any state until the common stock is qualified for sale under the applicable securities laws of the state or there is confirmation that an exemption, such as listing in certain recognized securities manuals, is available for secondary trading in the state. If we fail to register or qualify, or to obtain or verify an exemption for the secondary trading of, the common stock in any particular state, the common stock could not be offered or sold to, or purchased by, a resident of that state. In the event that a significant number of states refuse to permit secondary trading in our common stock, the liquidity for the common stock could be significantly impacted thus causing you to realize a loss on your investment. 21 Table of Contents Our common stock is a “penny stock,” and compliance with requirements for dealing in penny stocks may make it difficult for holders of our common stock to resell their shares. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 per share (other than securities registered on certain national securities exchanges or quotation systems). Penny stocks are also stocks which are issued by companies with: net tangible assets of less than $2.0 million (if the issuer has been in continuous operation for at least three years); or $5.0 million (if in continuous operation for less than three years); or average revenue of less than $6.0 million for the last three years. Currently and at least for the foreseeable future, our common stock will be deemed to be a “penny stock” as that term is defined in Rule 3a51-1 under the Securities Exchange Act of 1934. Rule 15g-2 under the Exchange Act requires a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prescribed by the SEC and certain other information related to the penny stock, the broker-dealer’s compensation in the transaction, and the other penny stocks in the customer’s account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgment of the receipt of a risk disclosure statement, a written agreement related to transactions involving penny stocks, and a signed and dated copy of a written suitability statement.These disclosure requirements could have the effect of reducing the trading activity in the secondary market for our stock, because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. Compliance with these requirements may make it more difficult for holders of our common stock to resell their shares to third Parties or otherwise, which could have a material adverse effect on the liquidity and market price of our common stock. If the estimates that we make, or the assumptions upon which we rely, in preparing our financial statements prove inaccurate, our future financial results may vary from expectations.Failure to meet expectations may decrease the market price of our securities Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of our financial statements requires us to make estimates and judgments that affect the reported amounts of our assets, liabilities, stockholders’ equity, revenues and expenses, the amounts of charges accrued by us and related disclosure of contingent assets and liabilities.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances.Actual performance may be higher or lower than our estimates for a variety of reasons, including unanticipated competition, regulatory actions or changes in one or more of our contractual relationships.We cannot assure you, therefore, that any of our estimates, or the assumptions underlying them, will be correct. If significant business or product announcements by us or our competitors cause fluctuations in our stock price, an investment in our stock may suffer a decline in value. The market price of our common stock may be subject to substantial volatility as a result of announcements by us or other companies in our industry, including our collaborators and competitors.Announcements that may subject the price of our common stock to substantial volatility include announcements regarding: ● our operating results, including the amount and timing of revenue generation; ● entering into licensing and collaboration agreements and the gas development projects that are the subject of those agreements; ● the amount of gas development projects that utilize our technology produce compared to projects of our competitors; ● the acquisition of technologies or gas development projects by us or our competitors; ● regulatory actions with respect to our technology or gas generation projects or those of our competitors; and ● significant acquisitions, strategic partnerships, joint ventures or capital commitments by us or our competitors. 22 Table of Contents As a result, we believe that period-to-period comparisons of our results of operations are not meaningful and should not be relied upon as any indication of future performance.Due to all of the foregoing factors, it may be that in some future year or quarter our operating results will be below the expectations of public market analysts and investors.In that event, the price of our common stock would likely be materially adversely affected. There is alow trading volume of our common stock in the public market for our shares and we cannot assure you that an active trading market or a specific share price will be established or maintained. Our common stock trades on the OTC BB trading system. The OTC BB tends to be highly illiquid, in part because there is no national quotation system by which potential investors can track the market price of shares except through information received or generated by a limited number of broker-dealers that make markets in particular stocks. There is a greater chance of market volatility for securities that trade on the OTC BB as opposed to a national exchange or quotation system. This volatility may be caused by a variety of factors including: ● the lack of readily available price quotations; ● the absence of consistent administrative supervision of “bid” and “ask” quotations; ● lower trading volume; and ● market conditions. In addition, the value of our common stock could be affected by: ● actual or anticipated variations in our operating results; ● changes in the market valuations of other oil and gas companies; ● announcements by us or our competitors of significant acquisitions, strategic partnerships, joint ventures or capital commitments; ● adoption of new accounting standards affecting our industry; ● additions or departures of key personnel; ● sales of our common stock or other securities in the open market; ● changes in financial estimates by securities analysts; ● conditions or trends in the market in which we operate; ● changes in earnings estimates and recommendations by financial analysts; ● our failure to meet financial analysts’ performance expectations; and ● other events or factors, many of which are beyond our control. In a volatile market, you may experience wide fluctuations in the market price of our securities. These fluctuations may have an extremely negative effect on the market price of our securities and may prevent you from obtaining a market price equal to your purchase price when you attempt to sell our securities in the open market. In these situations, you may be required either to sell our securities at a market price which is lower than your purchase price, or to hold our securities for a longer period of time than you planned. An inactive market may also impair our ability to raise capital by selling shares of capital stock and may impair our ability to acquire other companies or oil and gas properties by using common stock as consideration. Securities analysts may not initiate coverage of our shares or may issue negative reports, which may adversely affect the trading price of the shares. We cannot assure you that securities analysts will cover our company. If securities analysts do not cover our company, this lack of coverage may adversely affect the trading price of our shares. The trading market for our shares will rely in part on the research and reports that securities analysts publish about us and our business. If one or more of the analysts who cover our company downgrades our shares, the trading price of our shares may decline. If one or more of these analysts ceases to cover our company, we could lose visibility in the market, which, in turn, could also cause the trading price of our shares to decline. Further, because of our small market capitalization, it may be difficult for us to attract securities analysts to cover our company, which could significantly and adversely affect the trading price of our shares. 23 Table of Contents Because our stock is thinly traded and out market capitalization is low, we may not be able to attract the attention of major brokerage firms or institutional investors. Additional risks to our investors may exist because security analysts of major brokerage firms generally do not provide coverage for thinly traded securities or companies that have low market caps.Likewise, institutional investors generally do not invest in companies with low market capitalization.In addition, because of past abuses and fraud concerns stemming primarily from a lack of public information about new public businesses, there are many people in the securities industry and business in general who view companies that have been public shells with suspicion.Without brokerage firm and analyst coverage and institutional investor interest, there may be fewer people aware of our stock and our business, resulting in fewer potential buyers of our securities, less liquidity, and depressed stock prices for our investors. Because we do not anticipate paying any cash dividends on our capital stock in the foreseeable future, capital appreciation, if any, will be your sole source of gain. We have not declared or paid cash dividends on its capital stock.We currently intend to retain all of our future earnings, if any, to finance the growth and development of our business. In addition, the terms of any future debt agreements may preclude us from paying dividends.As a result, capital appreciation, if any, of our common stock will be your sole source of gain for the foreseeable future. FORWARD-LOOKING STATEMENTS We believe that some of the information in this Prospectus constitutes forward-looking statements.Our actual results could differ materially from those discussed in the forward-looking statements.Factors that could cause or contribute to these differences include those discussed in this Prospectus, particularly in “Risk Factors.”You can identify these statements by forward-looking words such as “might,” “expect,” "plan," “anticipate,” “contemplate,” “believe,” “estimate,” “intends,” and “continue” or similar words.You should read statements that contain these words carefully, because they: • discuss future expectations; • contain projections of future results of operations or financial condition; or • state other “forward-looking” information. We believe it is important to communicate our expectations to our stockholders. However, there may be events in the future that we are not able to predict accurately or over which we have no control.The risk factors and cautionary language discussed in this Prospectus provide examples of risks, uncertainties and events that may cause actual results to differ materially from the expectations described by us in our forward-looking statements. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Prospectus. All forward-looking statements included herein attributable to us, or any person acting on our behalf, are expressly qualified in their entirety by the cautionary statements contained or referred to in this section.Except to the extent required by applicable laws, rules and regulations, we undertake no obligations to update these forward-looking statements to reflect events or circumstances after the date of this Prospectus or to reflect the occurrence of unanticipated events. MARKET FOR OUR COMMON STOCK Our stock began trading on the Over-the-Counter Bulletin Board ("OTCBB") on June 11, 2008 under the trading symbol "CLLL."On May 21, 2009, we changed our name to Next Fuel, Inc.We then changed our trading symbol to "NXFI." 24 Table of Contents The following table shows the high and low reported sales prices of our common stock for the periods indicated. Because our stock trades infrequently, we do not believe that these prices are an accurate reflection of the value of our stock. Period High Low FY 2012 Fourth Quarter (7/1/2012 - 8/26/2012) $ 3.50 $ 2.95 Third Quarter(4/1/2012 - 6/30/2012) $ 5.00 $ 3.25 Second Quarter (1/1.2012 - 3/31.2012) $ 5.05 $ 3.98 First Quarter (10.1/2011 - 12/31.2012) $ 4.35 $ 2.95 FY 2011 Fourth Quarter (7/1/2011 - 9/30/2011) $ 5.20 $ 3.50 Third Quarter(4/1/2011 - 6/30/2011) $ 5.50 $ 4.40 Second Quarter (1/1/2011 - 3/31/2011) $ 5.00 $ 3.10 First Quarter (10/1/2010 - 12/31/2011) $ 3.30 $ 2.00 FY 2010 Fourth Quarter(7/1/2010 - 9/30/2010) $ 3.30 $ 3.10 Third Quarter(4/1/2010 - 6/30/2010) $ 3.20 $ 2.01 Second Quarter (1/1/2010 - 3/31/2010) $ 3.15 $ 2.75 First Quarter (10/1/2009 - 12/31/2010) $ 3.15 $ 2.85 FY 2009 Fourth Quarter(7/1/2009 - 9/30/2009) $ 3.35 $ 2.95 Third Quarter (4/1/2009 - 6/30/2009) * * Second Quarter (1/1/2009 - 3/31/2009) * * First Quarter (10/1/2008 - 12/31/2008) * * * Price Information not available On August 22,2012, there were approximately90 owners of record of our common stock. We have not paid any cash dividends since our inception and do not contemplate paying dividends in the foreseeable future. It is anticipated that earnings, if any, will be retained for the operation of our business. A warrant to purchase 575,000 shares of our common stock was outstanding on August 22, 2012.We have reserved 5,350,000 shares of Common Stock pursuant to three compensation plans of which options to purchase 3,720,000 shares were outstanding atAugust 22, 2012 and 1,630,000 reserved shares are available for future grants.Additional information about stock options can be found in the Section of this Prospectus called "Executive Compensation." USE OF PROCEEDS We will not receive any proceeds from the sale or issuance of the shares of common stock offered by this prospectus. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The information contained in this Management's Discussion and Analysis of Financial Condition and Results of Operations contains forward-looking statements.Actual results may materially differ from those projected in the forward-looking statements as a result ofcertain risks and uncertainties set forth in this discussion. Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this prospectus.Factors that might cause such a difference include, but are not limited to, those set forth in the "Risk Factors" of this Prospectus and elsewhere in this Prospectus. 25 Table of Contents Recent Events Recent events you should be aware of about our business include the following events: Status of CommercialProjects and First License Revenue In the Spring of 2012, we signed our first two commercial license agreements.A non-exclusive license for a part of Indonesia and an exclusive license for the People's Republic of China and Inner Manchuria with a company affiliated with one of the members of our Board of Directors members. During our third fiscal quarter of 2012, we received an upfront license fee payment of $100,000 and a payment of $60,000 for four Gas Generating Units pursuant to its license agreement for China and Manchuria. Some of this revenue will be not be recognized until later financial periods in accordance with the Company's revenue recognition policies. Our licensee's drilling project in Inner Mongolia, China is moving forward and is meeting the expectations of management.Drilling for the first four Gas Generating Units has been completed.The implementation of Next Fuel’s Coal to Gas Technology including the introduction of nutrients to the coal seam is expected to be completed by September, 2012. Our licensee's drilling project in Indonesia is also moving forward on schedule. Drilling and the wells have been completed. The first nutrients were injected in July. We expect to see new gas generated within the next 6 months, although there can be no assurance commercial quantities of gas will be produced. We will not earn royalties from the Indonesia project unless commercial volumes of gas are produced and sold. For additional information about the terms of our license agreements and the risks associated with our license agreements, see the sections of this Prospectus entitled "Business – Customers and License Agreements" and "Risk Factors." Plan of Operation We develop and commercialize innovative technologies associated with renewable energy, such as unconventional natural gas production from lower grade coal, lignite, oil shale and other carbonaceous deposits.We refer to this generally as Coal-to-Gas (CTG) or Biogenic Coal-to-Gas (BCTG) Technology. We are also investigating opportunities to develop or acquire other advanced technologies with focus on clean renewable energy.With collaborations with leading research institutes,we will focus on identifying and acquiring or developing a portfolio of growth opportunities with compelling market values and clean energy and environment stewardship. We are a technology provider and service company that assist’s owners of natural gas production resources to increase the efficiency of their operations by providing CTG technology and technical support services utilizing our CTG technology.We do not plan to own or develop natural gas production projects. We focus on "natural gas" that is a byproduct of microorganisms interacting with dissolved bioamenable carbon compounds in coal beds.Our Coal-to-Gas Technology maximizes these natural processes to enable owners of carbonaceous deposits, like coal and lignite, to enhance and resume commercial scale natural gas production from declining and/or depleted coal bed natural gas (CBNG) wells and/or initiate and sustain biogenic methane production in coal and other carbon formations in which native microorganisms are active. We expect that our initial focus will be to generate methane gas from lignite deposits.Lignite, which is sometimes referred to as "brown coal," generally contains BTU levels between those of peat and subbituminous coal.Lignite also produces greater pollutants than bituminous coal, when burned.We are focusing on customers with lignite deposits first, because lower BTUs and greater pollutants have discouraged development of lignite resources in many areas.The combination of lower BTU levels and greater pollutants has made lignite deposits less valuable that coal deposits.Consequently, owners of lignite deposits are motivated to begin to earn a return from their lignite resources or to increase their return from such resources. 26 Table of Contents Later, we will seek to expand our business into existing coal fields (e.g., subbituminous and lignite) that are already being used to generate CBNG.Gas production at such CTG fields typically declines over time.At some point, gas production becomes economically unprofitable.Our CTG Technology can potentially enable owners of coal resources to decrease the rate of decline of their coal to gas resources, revert gas production, and extend the economic viability life of such coal to gas resources.Depleted coal reservoirs could potentially be brought back into long-term, sustainable gas production and biologically active coal seams can be engineered to produce methane. Our CTG Technology can be implemented by using existing infrastructure.This can significantly reduce overall capital costs.In addition, our CTG technology is an in situ process that biologically transforms coal into clean burning natural gas in the ground.We do not extract coal from the ground to produce gas from our CTG Technology like some other coal utilization technologies, such as integrated gasification combined cycle (IGCC), underground coal gasification, and coal liquefaction (to diesel) and conversion. During the period from inception to the period ended March 31, 2011 we did not conduct an active business and devoted our efforts to capital raising activities and acquisition activity, including the capital raising and Coal-to Gas Technology described elsewhere in this Prospectus. Most of the expense we incurred during this period related to acquisition activities. Since March 31, 2011, we have focused our operations on the field tests in Inner Mongolia and Indonesia which resulted in us entering into the license agreements described above under "Recent Developments." Results of Operations Three andNine Months ended June 30, 2012 (unaudited) For the three months and nine months periods ended June 30, 2012, we had revenue of $181,944 and $318,229, respectively, which included our first license revenue.Operating expenses for the three months and nine months periods ended June 30, 2012 totaled $646,522 and $1,867,560, respectively.During the three months and nine months periods ended June 30, 2012, net interest income totaled $1,130 and $2,757, respectively.This resulted in a net loss of $593,871 during the three months period ended June 30, 2012 and a net loss of $1,752,901 for the nine months period ended June 30, 2012. Operating expenses for the three months ended June 30, 2012 included $247,783 for salary expense, $199,007 for professional fees and $16,211 for research and development costs and $183,521 for general and administrative expenses. Most of these professional fees and expenses related to financial reporting compliance. Travel to our field test sites also constituted a substantial expense. Operating expenses for the ninemonths ended June 30, 2012 included $817,311 for salary expense, $442,251 for professional fees, $58,711 for research and development costs,and $549,187 for general and administrative expenses.Most of these professional fees and expenses related to litigation expense and financial reporting compliance. Travel to our field test sites also constituted a substantial expense. Three Months andNine Monthsended June 30, 2011 (unaudited) We had revenue of $11,490 for the three months and nine month periods ended June 30, 2011. Operating expenses for the three and nine month periods ended June 30, 2011 totaled $461,550 and $18,507,485, respectively and net interest expense totaled $1,253 and $64,007 respectively.This resulted in a net loss of $462,318 during the three month period ended June 30, 2011 and a net loss $18,571,077 during the nine month period ended June 30, 2011. Operating expenses of $461,550 for the three month period ended June 30, 2011 consisted of $109,999 for salaries, $117,336 forprofessional fees, $0 for research and development costs, and $134,215 for general and administrative. Most of these fees and expenses related to the acquisition ofour coal-to-gas technology. Operating expenses of $18,507,485 for the nine month period ended June 30, 2011 consisted of $109,999 for salaries, $505,269for professional fees, $17,649,999 for research and development costs, and $142,218 for general and administrative.Most of these fees and expenses related to the acquisition ofour coal-to-gas technology. Year ended September 30, 2011 For the year ended September 30, 2011, we had $11,490 in revenue. Operating expenses for the year ended September 30, 2011 totaled $19,009,079. During the year ended September 30, 2011, net interest expense totaled $63,087. This resulted in a net loss of $19,130,616 during the year ended September 30, 2011. Operating expenses for the year ended September 30, 2011 included $17,649,999 for research and development costs (most of which related to the market price of shares of our Common Stock we issued to acquire the CTG Technology), $713,883 for professional fees and $545,197 for general and administrative expenses. Most of these fees and expenses related to the acquisition of the coal-to-gas technology, financing activities and securities disclosure compliance. Travel to our field test sites also constituted a substantial expense. Year ended September 20, 2010 For the year ended September 30, 2010, we had no revenue. Operating expenses for the year ended September 30, 2010 totaled $39,309, and interest expense totaled $25,513, which resulted in a net loss of $64,822 during the year ended September 30, 2010. Operating expenses for the year ended September 30, 2010 consisted of $27,930 for professional fees and $11,379 for general and administrative expenses. Capital Resources and Liquidity As of June 30, 2012, we had $3,598,260 in cash and cash equivalents and $168,853 of liabilities.Cash and cash equivalents from inception to date have been sufficient to cover expenses involved in starting our business.However, because of the new license agreements and new business activities described elsewhere in this Prospectus we will require substantially more funds to implement our new business during the next twelve months than we previously required. 27 Table of Contents We believe we currently have enough cash to satisfy our expected minimum cash requirements to operate our business for the next twelve months. Although we began generating operating revenue from a licenseeduring June 2012 (See "Recent Events" above), we also expect our operating expenses to increase before our revenues increase.For example, we are required to provide amendments at our expense to our China licensee before the China licensee is required to make payments to us.Therefore, we will continue to depend on sales of capital stock until we generate sufficient revenue. Cash Flows forNine Months Ended June 30, 2012 and 2011 and from Inception to June 30, 2012 We used $1,588,118 of net cash in operating activities during the nine months ended June 30, 2012compared to $513,813 used in the nine months ended June 30, 2011 and $2,921,660 for the period from inception to June 30, 2012.Net cash flow used in investing activities during the nine months ended June 30, 2012 was $5,549 compared to $2,961 for the nine months ended June 30, 2011 and $15,867 for the period from inception to June 30, 2012. Financing activities during the nine months ended June 30, 2012 provided $3,074,000 to us compared to $3,077,043 provided by financing activities during the nine months ended June 30, 2012.For the period from inception to June 30, 2012, financing activities provided $6,535,787 to us.The cash provided by financing activities was primarily attributable to the proceeds from issuances of our common stock.The following table summarizes our cash flows for the nine-month periods ended June 30, 2012 and June 30, 2011 and for the period from inception to June 30, 2012: For the Nine Months Ended June 30, For the Period from August 14, 2007 (Inception) to June 30, 2012 2011 2012 Net Cash Used In Operating Activities $ (1,588,118 ) (513,813 ) $ (2,921,660 ) Net Cash Used In Investing Activities $ (5,549 ) (2,961 ) $ (15,867 ) Net Cash Provided by Financing Activities $ 3,074,000 3,077,043 $ 6,535,787 Net Increase/ (Decrease) in Cash $ 1,480,333 2,560,269 $ 3,598,260 We believe we currently have enough cash to satisfy our expected minimum cash requirements to operate our business for the next twelve months. Although we expect to begin generating operating revenue during the next year, we also expect our operating expenses to increase before our revenues increase. For example, we are required to provide amendments at our expense to our China licensee before the China licensee is required to make payments to us. Therefore, we will continue to depend on sales of capital stock until we generate sufficient revenue. Cash flows for Years Ended September 30, 2011 and 2010 and from Inception to September 30, 2011 We used $941,851 of net cashin operating activities during the year ended September 30, 2011 compared to $32,579 used in the year ended September 30, 2010 and $1,333,542 for the period from inception to September 30, 2011. Net cash flow used in investing activities during the year ended September 30, 2011 was $5,409, attributable to the purchase of fixed assets, compared to $0 for the year ending September 30, 2010 and $10,318 for the period from inception until September 30, 2011. Financing activities during the year ended September 30, 2011 provided $3,065,187 to us, an increase of $3,032,687, from the $32,500 provided by financing activities during the year ended September 30, 2010.For the period from inception to September 30, 2011, financing activities provided $3,461,787 to us.The cash provided by financing activities was primarily attributable to the proceeds from issuances of our common stock. The following table summarizes our cash flows for the most two recent fiscal years and for the period from inception to September 30, 2011: For the Years Ended September 30, For the Period from August 14, 2007 (Inception) to September 30, Net Cash Used In Operating Activities $ ) ) $ ) Net Cash Used In Investing Activities $ ) 0 $ ) Net Cash Provided by Financing Activities $ $ Net Increase/ (Decrease) in Cash $ ) $ 28 Table of Contents Critical Accounting Policies Revenue Recognition The Company recognizes revenue on arrangements in accordance with FASB ASC No. 605, “Revenue Recognition”. In all cases, revenue is recognized only when the price is fixed and determinable, persuasive evidence of an arrangement exists, the service is performed and collectability of the resulting receivable is reasonably assured.The Company recognizes revenue from royalty agreements as the royalties are earned. The Company recognizes revenue from the sale of additives at the time the products are delivered. The price is fixed and collection is reasonably assured. The Company recognizes revenue under service agreements when the services are complete and the Company has no remaining obligations under the agreements. Our license agreements provide for the following different types of payments: (1) upfront license fees; (2) annual fixed payments for each Gas Generating Unit in which the licensee deploys our technology; (3) royalties calculated as a percentage of the sale price of the gas our licensee produces, (4) payments for technical support or other services; and (5) payments for amendments we supply to licensees.Each license provides for one or more of these types of payments.Not every license we enter into includes all these forms of payments. We recognize each type of revenue as follows: (1) Upfront license fees – These payments will be recognized in accordance with the License Agreement and may be deferred over the term of the agreement or the period of the estimated benefit to the customer. (2) Annual fixed payments for each Gas Generating Unit in which the licensee deploys our technology – These payments will be recognized in accordance with the License Agreement and portions may be deferred until all work is complete. (3) Royalties calculated as a percentage of the sale price of the gas our licensee produces - These payments will be recognized in accordance with the License Agreement and should be recognized when paid as the payment will come after the sale of produced gas. (4) Payments for technical support or other services - These payments will be recognized in accordance with the License Agreement and could be deferred until all work is complete. (5) Payments for amendments we supply to licensees - These payments will be recognized in accordance with the License Agreement and should be recognized when we deliver the nutrients. Cash Equivalents The Company considers all highly liquid temporary cash investments with an original maturity of three months or less to be cash equivalents.At June 30, 2012 and September 30, 2011,the Company had no cash equivalents. Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding. Diluted income per share includes the dilutive effects of stock options, warrants, and stock equivalents.To the extent stock options, stock equivalents and warrants are anti-dilutive, they are excluded from the calculation of diluted income per share. For thenine monthsended June 30, 2012 and 2011, 575,000 and 1,000,000 shares, respectively, were issuable upon the exercise ofwarrants and were not included in the computation of income per share because their inclusion is anti-dilutive. For thethree monthsendedJune 30, 2012 and 2011, respectively, 3,600,000 and 0 shares issuable upon the exercise of stock options were not included in the computation of income per share because their inclusion is anti-dilutive. 29 Table of Contents Stock-Based Compensation The Company measures the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognizes the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant.The Company applies this statement prospectively. Equity instruments (“instruments”) issued to persons other than employees are recorded on the basis of the fair value of the instruments. In general, the measurement date for shares issued to non-employees is(a) when a performance commitment, as defined, is reached or (b) when the earlier of (i) the non-employee performance is complete or (ii) the instruments are vested. The measured value related to the instruments is recognized over a period based on the facts and circumstances of each particular grant as defined in the ASC 505. Income Taxes Deferred assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Recent Accounting Pronouncements ASU No. 2011-04; Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.In May, 2011, the FASB issued ASU No. 2011-04. The amendments in this ASU generally represent clarifications of Topic 820, but also include some instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed.This ASU results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and IFRSs.The amendments in this ASU are to be applied prospectively. For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011. Early application by public entities is not permitted. The Company adopted the methodologies prescribed by this ASU in the first quarter of fiscal year 2012and it did not have a material effect on its financial position or results of operations. ASU No. 2011-05; Amendments to Topic 220, Comprehensive Income.In June, 2011, the FASB issued ASU No. 2011-05. Under the amendments in this ASU, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. This ASU eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity. The amendments in this ASU do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The amendments in this ASU should be applied retrospectively. For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The adoption of the statement did not have a material effect on the Company's financial statements. On September 15, 2011, the FASB issued ASU 2011-08, Intangibles – Goodwill and Other, which simplifies how an entity is required to test goodwill for impairment. This ASU would allow an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test. Under the ASU, an entity would not be required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount. The ASU includes a number of factors to consider in conducting the qualitative assessment.The ASU is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December15, 2011.Early adoption is permitted. This standard did not have a material impact on the Company’s reported results of operations or financial position. 30 Table of Contents Off Balance Sheet Arrangements We have no off-balance sheet arrangements. BUSINESS We, Next Fuel, Inc. (NXFI), were organized in the State of Nevada in August 2007 under the name Clinical Trials of the Americas, Inc.Our stock began trading on the Over-the-Counter Bulletin Board ("OTCBB") on June 11, 2008 under the trading symbol "CLLL".We were not successful in raising sufficient capital to support a clinical trials business.On May 21, 2009, we changed our name to Next Fuel, Inc. after we signed an agreement with Next Fuel, Inc., a Delaware corporation ("Next Fuel - Delaware") to acquire the energy related business of Next Fuel - Delaware.We then changed our trading symbol to "NXFI."The agreement with Next Fuel - Delaware was terminated on February 22, 2011, without consummating the acquisition.We have no ownership or other right or interest in either Next Fuel - Delaware or any of its assets or business. We purchasedcertain technology and intellectual property useful in extracting natural gas from coal (the "Coal-to-Gas Technology" or "CTG Technology") from five individuals (the "Sellers") pursuant to a Technology and Intellectual Property Purchase Agreement dated March 28, 2011 (the "Technology Purchase Agreement").Four of the five individuals who developed the acquired technology and intellectual property joined the Company as officers and employees.Our current business, which we began pursuing after that technology acquisition, is based on the acquired Coal-to-Gas Technology. Our principal office and mailing address is located at 122 North Main Street, Sheridan, Wyoming 82801 and our telephone number is (307) 674-2145. Description of Business and Plan of Operation We develop and commercialize innovative technologies associated with renewable energy, such as unconventional natural gas production from lower grade coal, lignite, oil shale and other carbonaceous deposits.We refer to this generally as Coal-to-Gas (CTG) or Biogenic Coal-to-Gas (BCTG) Technology. We are also investigating opportunities to develop or acquire other advanced technologies with focus on clean renewable energy.With collaborations with leading research institutes,we will focus on identifying and acquiring or developing a portfolio of growth opportunities with compelling market values and clean energy and environment stewardship. We are a technology provider and service company that assists owners of natural gas production resources to increase the efficiency of their operations by providing CTG technology and technical support services utilizing our CTG technology.We do not plan to own or develop natural gas production projects. We focus on "natural gas" that is a byproduct of microorganisms interacting with dissolved bioamenable carbon compounds in coal beds.Our Coal-to-Gas Technology maximizes these natural processes to enable owners of carbonaceous deposits, like coal and lignite, to enhance and resume commercial scale natural gas production from declining and/or depleted coal bed natural gas (CBNG) wells and/or initiate and sustain biogenic methane production in coal and other carbon formations in which native microorganisms are active. Our initial focus is to generate methane gas from lignite deposits.Lignite, which is sometimes referred to as "brown coal," generally contains BTU levels between those of peat and subbituminous coal.Lignite also produces greater pollutants than bituminous coal, when burned.We are focusing on customers with lignite deposits first, because lower BTUs and greater pollutants have discouraged development of lignite resources in many areas.The combination of lower BTU levels and greater pollutants has made lignite deposits less valuable that coal deposits.Consequently, owners of lignite deposits are motivated to begin to earn a return from their lignite resources or to increase their return from such resources. 31 Table of Contents Later, we will seek to expand our business into existing coal fields (e.g., subbituminous and lignite) that are already being used to generate CBNG.Gas production at such CTG fields typically declines over time.At some point, gas production becomes economically unprofitable.Our CTG Technology can potentially enable owners of coal resources to decrease the rate of decline of their coal to gas resources, revert gas production, and extend the economic viability life of such coal to gas resources.Depleted coal reservoirs could potentially be brought back into long-term, sustainable gas production and biologically active coal seams can be engineered to produce methane. Our CTG Technology can be implemented by using existing infrastructure.This can significantly reduce overall capital costs.In addition, our CTG technology is an in situ process that biologically transforms coal into clean burning natural gas in the ground.We do not extract coal from the ground to produce gas from our CTG Technology like some other coal utilization technologies, such as integrated gasification combined cycle (IGCC), underground coal gasification, and coal liquefaction (to diesel) and conversion. Coal-to-Gas Technology Description Methane gas is a naturally occurring product that generally is produced by indigenous microorganisms metabolizing water-soluble and biologically-amenable compounds trapped in many coal and other carbonaceous structures.Methane producing processes can stop or substantially decline when nutrients and/or trace elements that are key to sustaining microbial metabolisms and reproduction decline.In other cases, when suitable substrates (e.g., bioavailable carbonaceous compounds) can no longer be accessed by microorganisms, the gas production ceases. Our Coal-to-Gas process re-introduces amendments we have designed and tested to the wide range of microorganisms that exist in the seams of coal and other carbonaceous deposits that originally formed the methane gas extracted from CBNG.Our Coal-to-Gas Technology can rejuvenate, resume, and enhance gas production at an attractively low cost. Our proprietary amendments consist of constituents with depolymerizing and structure-altering functions to “condition” coal to release bioavailable constituents, especially from the volatile fractions of coal, for the follow-up pathways for gas production.Our amendments recipe also contains key nutrients, trace vitamins, oxygen scavengers, carbon dioxide, pH adjusters, and others.Our amendments have been tested and optimized to achieve enhanced and sustainable CBNG production from coal samples collected from both domestic and international resources. Although our technology is suitable for a range of carbonaceous deposits, such as coal, lignite and oil shale, we generally compete in what is called the Coal to Gas business.Our technology incorporates biotechnology into energy production to create a renewable and sustainable source of the cleanest burning fossil fuel, natural gas, from lower grade coal via microbial pathways catalyzed by indigenous microorganisms.Our CTG technology enhances naturally occurring processes with environmentally friendly engineering.We believe using our technical approach of relying on and enhancing indigenous native microorganisms in many carbonaceous deposits eliminates many potential issues associated with genetically engineered microbes.In addition, our amendments recipes that partially consist of CTG technology, contain food-grade compounds and regular salts that are harmless and have been widely used in agricultural practices.We expect this will significantly help meet many environmental rules and regulations. Several competitors also inject nutrients, microbes, and other materials to help promote greater microbial activities to produce methane.Each company uses its own recipes for amendments.Since 2001, several members of our team have been testing and improving our own formula.To our knowledge, our team also successfully conducted the first field test in 2007.Based on both laboratory and field tests, we believe our amendments provide us with a substantial competitive advantage.We intend to deliver our amendments to our project partners (often at production cost) in granular form and dissolve them into the site formation water before injecting them into the coal or other deposits. 32 Table of Contents In effect, our CTG technology opens the door to the microorganisms' natural sources of substrates.Our CTG technology then stimulates microorganisms' activity with amendments, which we proactively circulate throughout the carbonaceous deposits.When the stimulated microorganisms convert the dissolved and bioamenable carbon compounds, our CTG technology helps to release methane gas from the coal beds as a major byproduct produced by the diverse but interactive microbial pathways involved. In this process, our CTG technology helps naturally occurring microorganisms through their life cycle.In return, these microorganisms “breath” methane gas as a commercial product.Therefore, implementing our Coal-to-Gas Technology actually enhances a natural process. Our technology mimics nature's creation.We attribute the faster and higher gas producing rate to provide a mechanism to expose large amounts of the coal seam to well designed amendments until the microorganisms convert the natural bioavailable carbonaceous compounds in the coal seam to natural gas.We inject the amendments to establish self-sustaining, real-time biogenic methane production in coal and other carbon containing matrices. We achieve circulation of amendments via a low pressure pumping network.The volumes of liquids being pumped are much lower than other gas production methods.The in-situ, biogenic nutrient circulation methodmaximizes the delivery of the injected nutrients to the coal seam.Next Fuel pending patent applications regarding this technique are described in this Item under the caption "Intellectual Property Protection." Business Model and Monetization Strategy and Target Customers We plan to execute a technical service style business model, in which we help owners of coal, lignite and other carbonaceous deposits increase their revenue.We do not plan to either own or operate gas development companies. We believe our business model will enable us to deliver our CTG technology to many potential clients in many geographic areas utilizing less manpower and other resources.By focusing more on technical service and implementation and less on actual field operations, we seek to maximize the commercial return through technology implementation. This business model also allows us to devote more of our capital, management and other resources to developing new opportunities, rather than overseeing field operations.By providing technical services to increase project revenue, instead of becoming a competing producer and operator, we offer a win-win business proposition for resource owners. We plan to use tight quality control over the technology by concentrating on the science and implementation protocols.At the same time, the operations background of some of our key personnel will provide the needed oversight to help owners and operators of gas projects to successfully start up their operations. We began generating small amounts of revenue in June 2012. The revenue provisions of our initial license agreements are described under "Customers and License Agreements." We will initially focus on entering into contracts for long-term royalties and similar ongoing payments based on increased production.After we prove our CTG technology's results in commercial volumes, we plan to add revenues from sales of amendments and technical services. We expect to begin generating revenue approximately one year after we enter into field demonstration projects.After successful results with our initial licensees, we expect the lag between entering into an agreement and revenue generation will decrease significantly. 33 Table of Contents We will also investigate potential opportunities to utilize our technology to facilitate sequestration and conversion of CO2, because burning gas produces less CO2 than burning the coal or lignite that produces the gas.Therefore, carbon credits may be a potential source of revenue. Customers and License Agreements Exclusive License - China and Mongolia.We entered into a License Agreement effective March 31, 2012 (as amended by Amendment No. 1 effective April 1, 2012) with Future Fuel Limited, a British Virgin Islands limited liability company ("Licensee"), which is affiliated with Mr. Guangwei Guo, a member of our Board of Directors and a shareholder who has purchased a substantial number of shares of our Common Stock. This Agreement was entered into following completion of a pilot test on fields in Inner Mongolia, China, that showed positive results from use of our Coal to Gas technology.Within six weeks after the field test began, all 4 wells included in the field test produced new biogenic methane gas at a measurable rate from a lignite deposit that had no prior gas production or known reserves. The Agreement grants the Licensee an exclusive right to use our Coal to Gas technology in the People's Republic of China and the Republic of Mongolia (the "Licensed Territory").We did not grant the Licensee any rights outside the Licensed Territory. The Licensee agreed to pay a license fee of Five Hundred Thousand ($500,000) Dollars (USD), within three months, but the Licensee receives a credit for Four Hundred Thousand ($400,000) Dollars the Licensee previously invested in field tests, which results in a net upfront payment to usof One Hundred Thousand ($100,000) Dollars which was paid to us in June 2012. In addition, the Licensee agreed to pay an annual fee of a minimum of Thirty Thousand ($30,000) Dollars (USD) per Gas Generating Unit (or GGU) for each year the GGU is capable of producing gas.Each Gas Generating Unit is approximately 40,000 square meters of coal, lignite or other carbonaceous gas producing material of specified thickness in a field where our technology is used.A field could have multiple Gas Generating Units. One half (50%) of the first payment is due within (20) days after the first production or injection well is drilled on a Gas Generating Unit and one half (50%) is due upon the presence of biogenic methane gas from that Gas Generating Unit.We received a $60,000 paymentfor four GGUs in June 2012. Thereafter annual Thirty Thousand ($30,000) Dollar (USD) payments are due for the gas producing life of the Gas Generating Unit.We cease to earn payments for a GGU when the GGU ceases being capable of producing gas. This annual fee for each Gas Generating Unit is fixed for the life of the agreement, which may be perpetual if the Licensee meets certain minimum performance criteria described below and otherwise complies with the Agreement.The Agreement contains no inflation, currency or other adjustment provision and remains a fixed annual fee in US Dollars for each Gas Generating Unit.Therefore, we will bear the risk that inflation or decreases in the value of the U. S. Dollar will erode the value of the payments we receive.Although the fixed fee is not tied to the market price of the gas produced, we expect the volume of gas exploration and drilling will vary depending on the value of the gas being produced. The Licensee has a contractual commitment to add at least fifty (50) new Gas Generating Units in the People's Republic of China during the first year of the Agreement, which would result in a minimum of $1,500,000 of license fees for the first year.Except for this first year commitment, the Licensee's only obligation in later years is to use commercially reasonable efforts to commercialize the technology. The license has a one year guaranteed term, which ends in March 31, 2013.To continue to extend the term of the license each year after that date, the licensee must add fifty (50) new Gas Generating Unit (GGUs) in China and twenty-five (25) new GGUs in Mongolia.If the Licensee achieves its goal in China, but not in Mongolia, the license for Mongolia would terminate and the license for China would continue.Likewise, if the Licensee achieves its goal in Mongolia, but not in China, the license for China would terminate and the license for Mongolia would continue. The table below shows the additional annual license fee that would be added to fees for gas capable GGUs initiated in prior years, if these target numbers of new units are achieved. 34 Table of Contents People's Republic of China Republic of Mongolia # Gas Generating Units Annual Licensee Fee (USD) # Gas Generating Units Annual Licensee Fee (USD) Annual Required to Maintain License Each Year 50 $ 25 $ Cumulative Total Required to Eliminate Annual Maintenance Target $ $ When the Licensee achieves on a cumulative basis since inception of the agreement one thousand (1,000) GGUs in China or five hundred (500) GGUs in Mongolia the license for that geographic territory becomes perpetual, unless the Licensee fails to use commercially reasonable efforts to commercialize the technology or otherwise breaches the Agreement. The Licensee bears all costs and expenses of producing natural gas, except that we agreed to provide up to approximately $10,000 of the amendments required to use our technology for each Gas Generating Unit without additional charge to the Licensee.Consequently, we expect our net revenue for each Gas Generating Unit will be approximately Twenty Thousand ($20,000) Dollars. Beginning April 1, 2013, the Licensee is required to pay Fifty Thousand ($50,000) Dollars (USD) for technical support for each new field the Licensee opens. It is impossible for us to predict our future revenues, if any, from this Agreement.The Licensee must acquire gas rights from third parties.Although the Licensee has committed to use commercially reasonable efforts to commercialize our technology in the Licensed Territory, the Licensee can continue to renew the license annually by adding only a small number of new Gas Generating Units each year.After the first year, our only remedy for failure to meet that target is to terminate the license.As Gas Generating Units cease to be capable of producing gas, our annual license fee will be reduced.Our revenue is not directly tied to the price of natural gas, but if natural gas prices fall over the term of this Agreement, which we are unable to predict, the Licensee is likely to reduce the number of Gas Generating Units, which would decrease the licensee fees we earn.Although the Agreement gives us audit rights, we also anticipate difficulty tracking the number of GGUs our Licensee achieves in remote locations. Non-Exclusive License - Indonesia.We entered into a License Agreement effective April 2, 2012 with PT Enviro Energy, an Indonesian limited liability company ("South Sumatra Licensee"). This Agreement was entered into following completion of a pilot test on fields in southern Sumatra, Indonesia, that showed positive results from use of our Coal to Gas technology.Within six weeks after the field test began, all six wells included in the field test produced new biogenic methane gas at a measurable rate from a lignite deposit that had no prior gas production or known reserves. The Agreement, which expires on January 31, 2021, grants the Licensee a non-exclusive right to use our Coal to Gas technology within a defined territory in the southern part of the island of Sumatra within boundaries defined in the license agreement (the "Licensed Territory").We did not grant the Licensee any rights outside the Licensed Territory. The South Sumatra Licensee agreed to pay us a royalty of Ten (10%) Percent the gross sale price of all natural gas produced by fields that benefit from use of the licensed technology.The Licensee bears all costs and expenses of producing natural gas.We agreed to sell the Licensee amendments required to use our technology for 7.5% above our cost to produce the amendments. It is impossible for us to predict our future revenues, if any, from this Agreement.The South Sumatra Licensee must acquire gas rights from third parties.Although the Licensee has committed to use commercially reasonable efforts to commercialize our technology in the Licensed Territory, the South Sumatra Licensee has made no commitment to us about the size of the gas fields it will acquire or the pace of acquisition and deployment of our technology.Our revenue will also depend on the price of natural gas over the term of this Agreement, which we are unable to predict.The government of Indonesia currently regulates the price of natural gas.Therefore, natural gas prices for purposes of our revenue may be lower than world market prices. Although the Agreement gives us audit rights, we also anticipate difficulty tracking the volume of gas our South Sumatra Licensee produces in remote locations. 35 Table of Contents Competitors A few companies, including Luca Technologies in Golden, Colorado, utilize amendments and/or microbes to stimulate production of natural gas by microorganisms in the ground.We explain above in "Coal-to-Gas Technology Description" how we believe our CTG technology works compared to other competitors. Beyond this small number of potential competitors who utilize similar technology is the huge natural gas marketplace that consists of thousands of companies worldwide, many of which are much larger and have greater capital and other resources than we have. See"Risk Factors" of this Prospectus for information about the risks competitors pose to our business. Acquisitions of Two New Technologies In February 2012, Next Fuel acquired the rights to two new technologies from individual inventors (LPV Technology and CTP Technology described below).Both technologies are early stage and will require further development before we understand their full commercial potential.Provisional U. S. patent applications were filed for each. Low Energy-input Pervaporation (LPV) Technology The LPV Technology we acquired brings an opportunity to expand our energy related technology to clean up water used in oil and natural gas production, including Frac drilling.We believe this technology will allow us to treat water that contains the most challenging, high salt- and total dissolved solids used or produced in U. S. oil & gas operations.This new technology could provide the oil and gas industry with a new cost-effective method for treating this type of waste water and dealing with environmental restrictions on their operations.If the Government continues to strengthen environmental regulations for the oil and gas industry, we believe demand for new water treatment technologies are likely to increase.Although we do not expect significant revenue during this fiscal year, the LPV Technology could begin producing revenue in 2013. Carbon Dioxide to Product (CTP) Technology The CTP Technology we acquired targets the emerging market of carbon footprint elimination.Our CTP Technology willconvert carbon dioxide from sources such as power plants and other fossil fuel burning industry into value added organic compounds.This process will also close the carbon loop by returning carbon to solid form instead of releasing it into the air.We expect that our CTP Technologywill have minimum energy input and the feedstock is the waste gas from stack emissions.If we develop this technology into a commercial process,we expect to derive revenue both from the operators of power plants for cleaning the feedstock (carbon dioxide) and from selling the products the CTPTechnology produces.We currently do not have a plan or schedule for commercialization of this very early stage technology. Intellectual Property Protection In addition to the patent applications related to the technologies described under "Acquisition of Two Technologies," we have acquired two pending patents in the United States and China whose claims cover in-situ, biogenic nutrient circulation methods. These applications relate to our current core business.A former employer of our Chief Technology Officer has questioned the date of his contributions to the inventions described in these patent applications.We have responded by clarifying the nature and timing of his contributions.We are confident the former employer has not asserted a credible claim to the inventions described in these patent applications. The patent review and award process is lengthy and is subject to many factors outside our control.There is, therefore, no assurance that our patent applications will result in issuance of any patents or of the scope of any claims of any patents that might issue. Many participants in the energy business have numerous patents.Although, to our knowledge, our CTG technology does not infringe any patents, an exhaustive search of relevant patents is unrealistic given our limited resources.There can be no assurance that our technology does not infringe the patents of other energy industry participants. 36 Table of Contents The recipes of amendments we inject to foster the biogenic process by microorganisms are trade secrets that we developed from the technical know-how of our personnel.Although the macro components of amendments each company in our industry injects into the ground may be similar, the proprietary ingredients and their dosages can substantially affect the rates of CBNG production. See "Risk Factors" of this Prospectus for a discussion of risks to our business related to intellectual property. We are also investigating opportunities to develop or acquire other advanced technologies with focus on clean renewable energy.With collaborations with leading research institutes,we will focus on identifying and acquiring or developing a portfolio of growth opportunities with compelling market values and clean energy and environment stewardship. Management Our management team is led by individuals who have experience building both domestic and international business relationships.With the uncertainty in domestic regulations on biogenic coal bed, we are focusing on existing overseas contacts in the short term.We will continue working on domestic contacts with the expectation that local regulations will become more favorable over time.Our implementation team is led by professionals with decades of experienced in R&D and putting technology to work to produce results.See "Risk Factors" of this Prospectus related to our management. AtAugust1, 2012, we employedseven people and have identified prospective employees in the USA and Asia where we expect to both have projects with customers and to produce the amendments we will inject into carbonaceous deposits to implement our CTG technology.We currently outsource much of our accounting and other administrative functions, but we expect to employ additional staff for administrative functions. Environmental Many environmental laws, rules and regulations cover the energy business in general and the natural gas business in particular.The laws, rules and regulations cover a range of issues, including groundwater, air emissions, and carbon emissions.Currently the coal bed natural gas ("CBNG") industry, especially biological CBNG, is governed by general environmental laws and not by laws designed specifically for CBNG.Although we believe our CTG Technology is environmentally friendly, in the short-term we believe locations outside the United States will offer a more favorable regulatory environment to introduce our technology and prove its environmental safety.See "Risk Factors" of this Report for a discussion of environmental risks to our business. Leased Property Our principal office is located at, and our mailing address is, 122 North Main Street, Sheridan, Wyoming 82801 in approximately2,400 square feet of office and warehouse space, which we lease for $1,750 per month.The lease expires on May 1, 2013. We also lease approximately 400 square feet of office space in Ft. Collins, Colorado from an unaffiliated landlord on a month-to-month basis for $690 per month. We intend to negotiate longer term leases for both spaces as our needs become clearer. We have identified potential production space in the People's Republic of China, which we do not expect to exceed 1,000 square feet, for use when we begin to produce commercial volumes of amendments. Legal Proceedings We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect.See "Risk Factors" of this Prospectus for a description of issues that we have identified as having the highest risks for our becoming involved in litigation or regulatory proceedings. 37 Table of Contents MANAGEMENT Our officers and directors are listed below. Our directors are generally elected at our annual shareholders' meeting and hold office until the next annual stockholders' meeting or until their successors are elected and qualified. Directors and Executive Officers In connection with transactions reported in the section of this Prospectus captioned "Certain Relationships and Related Transactions" and"Security Ownership of Certain Beneficial Owners and Management. Guangwei Guo, a representative of our investors replaced John Cline as a member of the Board of Directors of the Company.The executive officers and members of the Board of Directors of the Company are as follows: NAME POSITION(S) Robert H. Craig (Age 50) Chief Executive Officer, Secretary and Chairman and Member of the Board of Directors Dr. Song Jin (Age 44) President and Chief Operating, Chief Technology Officer and Member of the Board of Directors Robin Kindle (Age 58) Vice President and Chief Financial Officer Jon Larsen (Age 57) Vice President of Operations Guangwei Guo (Age 50) Member of the Board of Directors Mr. Robert H.Craig(50 years old) became the CEO of the Company and Chairman of the Company's Board of Directors on March 28, 2011. FromJanuary 2003until December 2010, he wasa founder and ownerofWYTEX Ventures, LLC,a coal bed methane exploration and production company based in Wyoming. FromMay 1998 untilDecember 2002, Mr. Craig was theVice President of JP Morgan Chase, a commercial banking firm in which Mr. Craig managed a commercial banking sales force of seven bankers. Mr. Craigwas awarded aBBA in 1998 and an MBA in 2001 from the University of Houston. Mr.Song Jin(44 years old) became the President, Chief Operating Officer and Chief Technology Officer of the Company and a member of the Company's Board of Directors on April 1, 2011. FromAugust 2009 until February 2011, he was the Research Director of Ciris Energy Inc. (a natural gas company).From June 2008 until July 2009, he was the Principal Scientist of MWH Americas (a multi-national full-service environmental engineering company).From July 2006 until May 2008, he was the Principal Scientist of Western Research Institute (a non-profit research and development company with focus on development and commercialization of energy and environmental technologies).Since January 2005, Song Jinhas been an Adjunct Professor at the University of Wyoming.Mr. Jin received a B.S. degree in Biochemistry from Anhui University (China).He receiveda M.S. degree in Plant Physiology (plant molecular biology) from the University of Wyoming.He received a Ph.D. degree in Zoology and Physiology (environmental microbiology) from the University of Wyoming. Mr. Robin Kindle (58 years old) became Vice President and Chief Financial Officer of the Company on March 28, 2011. From January 2003 until December 2010 he was an owner of WYTEX Ventures, LLC and Loral Operating, LLC, both coalbed methane exploration and production companies. Mr. Kindle was the Director of Investor Relations for U.S. Energy Corp. from April 1998 until December 2003. U.S. Energy Corp. is a public company that engages in both oil and gas operations and various other mineral developments. Mr. Kindle was awarded a Bachelor of Science Degree in Biology from the University of Wyoming. 38 Table of Contents Mr.Jon Larsen(57 years old) became the Vice President of Operations of the Company on March 28, 2011. FromMarch 2005until March 2011 he wasthe PresidentofLoral Operating, LLC.,a coal bed methane exploration and production company based in Wyoming.FromJuly 2003 untilMarch 2005 Mr. Larsen was theSenior Land Surveyor of P.E. Grosh Construction, Inc. a civil engineering design and construction company.Mr. Larsen has extensive field experience in all aspects of the coal bed methane industry and has several years experience specifically in field operations that utilize coal-to-gas technology. Mr. Guangwei Guo (50 years old) is the Managing Director of San Ding Jiu Yuan (Beijing) Venture Capital Co. Ltd. (an investment company) since January 2011.He was the General Manager of Ordos Huigu Industrial Design Park Co. Ltd. (an organization with a mission to attract companies with advanced technologies to the city of Ordos) between November 2008 and May 2011.From May 2006 to October 2008, he was the General Manager of Inner Mongolia Lepuweiye Energy Saving Co. Ltd. (a company that focuses on commercialization of technologies with energy-saving benefits in industrial applications).From September 2005 to April 2006, he was the General Manager of Qinghai Soda Industry Co. Ltd. (a manufacturer of various chemicals such as sodium carbonate).Mr. Guo graduated from Inner Mongolia Industrial University (China) with a Bachelor's degree in engineering. The Board of Directors and Committees Thereof Our Board of Directors held no meetings in the year ended September 30, 2010, but the Board acted by unanimous written consent fourtimes during that period. Our policy regarding directors’ attendance at the annual meetings of stockholders is that all directors are expected to attend, absent extenuating circumstances. Director independence All the members of our Board of Directors are either officers or major shareholders of the Company or both.Our Board of director follows the standards of independence established under the NASDAQ rules. None of the Members of our Board of Directors is independent. There were no transactions, relationships or arrangements not otherwise disclosed that were considered by the Board of Directors in determining that any of the directors are independent. Committees of the Board of Directors Pursuant to our bylaws, our Board of Directors is permitted to establish committees from time to time as it deems appropriate.We do not currently have an audit committee or any other permanent committees of the Board of Directors because we do not have any independent directors. Our Board of directors has not established a nominating committee or compensation committee because the Board believes that it is unnecessary in light of the Board’s small size. Communications with the Board of Directors Stockholders may communicate with our Board of Directors or any of the directors by sending written communications addressed to the Board of Directors or any individual director at: Next Fuel, Inc. Attention: Corporate Secretary 122 North Main Street Sheridan, WY 82801. All communications are compiled by the corporate secretary and forwarded to the Board or the individual director(s) accordingly. Nomination of directors Our incumbent directors were appointed pursuant to agreements in which stockholders acquired shares of our stock. We have not received any other director nominations from shareholders. 39 Table of Contents In the event that vacancies on our Board of Directors arise, the Board considers potential candidates for director, which may come to the attention of the Board through current directors, professional executive search firms, stockholders or other persons. The Board will consider candidates recommended by stockholders if the names and qualifications of such candidates are submitted in writing in accordance with the notice provisions for stockholder proposals set forth below to our corporate secretary, Next Fuel, Inc., 122 North Main Street, Sheridan, WY 82801Attention: Corporate Secretary. Our fiscal year end is September 30, 2012.We held our last meeting of stockholders in February of 2012.We expect we will hold our next annual meeting of stockholders in February of 2013. The Board will consider properly submitted stockholder nominations received on or before November15, 2012 for candidates for the Board of Directors in the same manner as it evaluates other nominees. Following verification of the stockholder status of persons proposing candidates, recommendations will be aggregated and considered by the Board and the material provided by a stockholder to the corporate secretary for consideration of a nominee for director will be forwarded to the Board. All candidates will be evaluated at meetings of the Board. In evaluating such nominations, the Board will seek to achieve the appropriate balance of industry and business knowledge and experience in light of the function and needs of the Board of directors. The Board will consider candidates with excellent decision-making ability, business experience, personal integrity and reputation.The Board does not have a policy regarding diversity of directors. Code of conduct Our Board of Directors has adopted a code of conduct that applies to all of our officers and employees, including our principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. Our code of conduct codifies the business and ethical principles that govern all aspects of our business. The code of conduct was previously filed as an exhibit to the Form 10K/A filed with the SEC on August 21, 2009. We undertake to provide a copy of our code of conduct to any person, at no charge, upon a written request. All written requests should be directed to Next Fuel, Inc., 122 North Main Street, Sheridan, WY 82801Attention: Corporate Secretary. Board leadership structure The Board’s current leadership structure does not separate the positions of chairman and chief executive officer. The Board has determined our leadership structure based on factors such as the experience of the applicable individuals, the current business and financial environment we face, particularly in view of its financial condition and industry conditions generally and other relevant factors. After considering these factors, we determined that not separating the positions of chairman of the Board and chief executive officer is the appropriate leadership structure at this time. The Board, through the chairman and the chief executive officer, are currently responsible for the strategic direction of our company. The chairman and the chief executive officer is currently responsible for the day to day operation and performance of our company. The Board feels that this provides an appropriate balance of strategic direction, operational focus, flexibility and oversight. The Board’s role in risk oversight It is management’s responsibility to manage risk and bring to the Board's attention any material risks to the company. The Board has oversight responsibility for our risk policies and processes relating to the financial statements and financial reporting processes and the guidelines, policies and processes for mitigating those risks. Compliance with Section 16(a) of the Exchange Act During fiscal year 2011, we filed reports with the SEC pursuant to Section 15(d) of the Securities Exchange Act of 1934.Therefore, our officers and directors were not subject to the reporting requirements of Section 16 of the Securities Exchange Act of 1934. 40 Table of Contents Director Independence All the members of our Board of Directors are either officers or major shareholders of the Company or both.Our Board of Directors applies the standards of independence established under the NASDAQ rules. None of the Members of our Board of Directors is independent.There were no transactions, relationships or arrangements not otherwise disclosed that were considered by the Board of Directors in determining whether any of the directors are independent. EXECUTIVE COMPENSATION The following table summarizes the compensation paid to certain of our executive officers for the years ended September 30, 2011 and September 30, 2010: Summary Compensation Table Name and Principal Position Year Salary All Other Compensation Total Robert H. Craig (1) $ - $ Chief Executive Officer $
